Exhibit 10.13


Execution Copy
LICENSE AGREEMENT
(AP23573 in Medical Devices)




This License Agreement (this “Agreement”) is made effective as of October 9,
2007 (the “Effective Date”), by and between ARIAD Pharmaceuticals, Inc. and
ARIAD Gene Therapeutics, Inc., both corporations with a principal place of
business at 26 Landsdowne Street, Cambridge, MA 02139 (collectively, “ARIAD”),
and ICON Medical Corp., a Delaware corporation with a principal place of
business at 1414 South Green Road, Suite 309, Cleveland, Ohio 44121
(“ICON”).  ARIAD and ICON are each hereafter referred to individually as a
“Party” and together as the “Parties.”
 
WHEREAS, ARIAD is the owner of, or otherwise controls, certain patents and
technology relating to AP23573;
 
WHEREAS, ICON has expertise in developing and commercializing Stents which can
deliver drug products for the treatment of restenosis;
 
WHEREAS, ICON desires to obtain the right from ARIAD to use AP23573 to evaluate,
develop and commercialize certain Medical Devices, including Stents, that will
deliver AP23573;
 
WHEREAS, ICON desires ARIAD to supply quantities of the active pharmaceutical
ingredient of AP23573 to ICON for research, clinical and commercial use with
certain Medical Devices, including Stents, that will deliver AP23573;
 
WHEREAS, ARIAD desires to grant to ICON rights to use AP23573 to evaluate,
develop and commercialize certain Medical Devices, including Stents, that will
deliver AP23573 and to supply quantities of AP23573 to ICON in connection
therewith on the terms and conditions set forth in this Agreement and to be set
forth in the Supply Agreement; and
 
WHEREAS, ARIAD will commit to ICON and to its other Exclusive Licensees that it
will grant no more than three (3) licenses under Licensed Patent Rights and
Licensed Technology for Licensed Products in the Licensed Field, and therefore
must impose certain restrictions on ICON to assure compliance with such
commitment, and ICON is willing to accept such restrictions in order to obtain
one of such licenses.
 
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act.
 
 
 

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Parties hereby agree as follows:
 
1.  
DEFINITIONS

 
Whenever used in the Agreement with an initial capital letter, the terms defined
in this Article 1 shall have the meanings specified.
 
1.1 “Adverse Event” shall mean any untoward medical occurrence required to be
reported to any Regulatory Authority, including without limitation any
occurrence defined as a “serious adverse event” in the applicable regulations or
guidelines of the applicable Regulatory Authority (including without limitation
Title 21 of the United States Code of Federal Regulations §§312.32 and 314.80 in
the United States, and European Standard EN540 in the European Union) in a
patient who has been administered AP23573.
 
1.2 “Affiliate” shall mean any corporation, firm, limited liability company,
partnership or other entity that directly controls, is controlled by or is under
common control with a Party to this Agreement.  For purposes of this Section
1.2, “control” means ownership, directly or indirectly through one or more
entities, of fifty percent (50%) or more of the shares of stock entitled to vote
for the election of directors, in the case of a corporation, or fifty percent
(50%) or more of the equity interests in the case of any other type of legal
entity, status as a general partner in any partnership, or any other arrangement
whereby a Party controls or has the right to control the Board of Directors or
equivalent governing body of a corporation or other entity.
 
1.3 “API” shall mean the active pharmaceutical ingredient of AP23573.
 
1.4 “AP23573” shall mean ARIAD’s proprietary compound designated “AP23573,”
described in [***] filed by ARIAD with the FDA and also known as “deforolimus.”
 
1.5 “AP23573 Clinical Trial” shall mean any Clinical Trial conducted by or on
behalf of ARIAD or its Affiliates or licensees, including without limitation all
Exclusive Licensees (other than ICON) and all Pharmaceutical Partners, to test
AP23573 in humans.
 
1.6 “CE Mark” shall mean the “Conformite Europeene” mark issued upon approval by
the Regulatory Authority to market and sell ICON Licensed Products in the
countries of the European Union.
 
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act.
 
 
2

--------------------------------------------------------------------------------

 
 
1.7 “Challenge” means any challenge to the validity or enforceability of any of
the Licensed Patent Rights, including without limitation by (a) filing a
declaratory judgment action in which any of the Licensed Patent Rights is
alleged to be invalid or unenforceable; (b) citing prior art pursuant to 35
U.S.C. §301, filing a request for re-examination of any of the Licensed Patent
Rights pursuant to 35 U.S.C. §302 and/or §311, or provoking or becoming party to
an interference with an application for any of the Licensed Patent Rights
pursuant to 35 U.S.C. §135; or (c) filing or commencing any re-examination,
opposition, cancellation, nullity or similar proceedings against any of the
Licensed Patent Rights in any country.
 
1.8 “Change-in-Control” shall have the meaning set forth in Section 11.8.
 
1.9 “Clinical Trial” means any clinical trial, clinical study, research or study
protocol intended to test the safety, efficacy or other properties of a product,
including any drug or Medical Device, in humans.
 
1.10 “CMC Data” means the chemistry, manufacturing, and controls data set forth
in Title 21 United States Code of Federal Regulations §314.50, as the same may
be amended from time to time, or as otherwise required by applicable law and
regulations to be included in an NDA, or the equivalent application to a
Regulatory Authority for grant of marketing authorization outside the United
States, as such data may be amended or supplemented from time to time.  For
purposes of clarity, CMC Data shall be treated as Confidential Information of
ARIAD for purposes of this Agreement.
 
1.11 “Commercially Reasonable Efforts” means, (i) with respect to activities of
ARIAD or a Pharmaceutical Partner of ARIAD, the resources and efforts typically
used by biotechnology and/or pharmaceutical companies, respectively, that are
similar in size in the development of pharmaceutical products or the
commercialization of pharmaceutical products of comparable market potential to
AP23573, taking into account all relevant factors; and (ii) with respect to the
activities of ICON or the assignee of ICON in a Change in Control, the resources
and efforts typically used by Medical Device companies that are similar in size
in the development of Medical Devices or the commercialization of Medical
Devices of comparable market potential to ICON Licensed Products, taking into
account all relevant factors.
 
1.12 “Completion” means, with respect to a First-In-Humans Clinical Trial or a
Pivotal Clinical Trial, the date of implantation of the Medical Device, which is
the subject of such Clinical Trial, in the last patient enrolled in such
Clinical Trial.
 
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act.
 
 
3

--------------------------------------------------------------------------------

 
 
1.13 “Confidential Information” shall mean, with respect to a Party (the
“Receiving Party”), all information which is disclosed by the other Party (the
“Disclosing Party”) to the Receiving Party hereunder or to any of its employees,
consultants or Affiliates and which is designated as confidential information,
prior to, during or immediately after such disclosure.  For clarity, (a) all
data from AP23573 Clinical Trials shall be deemed to be the Confidential
Information of ARIAD, (b) each Party’s development plans and schedules,
marketing and sales information, clinical and pre-clinical data, information and
results, specifications, and protocols shall be deemed to be the Confidential
Information of such Party, (c) all assays and/or analytical methods disclosed by
ARIAD to ICON, including without limitation assays or analytical methods for
determining [***] or for [***], and all results of experiments on ICON Licensed
Products (other than [***] of ICON Licensed Products that ICON, in its
reasonable commercial judgment, believes it needs to disclose for regulatory or
commercial purposes) generated by ARIAD or Third Parties under contract to ARIAD
or ICON from their use of such assays and/or analytical methods shall be deemed
to be the Confidential Information of ARIAD, and (d) the chemical structure of
AP23573 and the fact that it is an mTOR inhibitor is not Confidential
Information of either Party.  Notwithstanding the foregoing, Confidential
Information does not include information which (i) as of the date of disclosure,
is known by the Receiving Party or its Affiliates, as demonstrated by written
records, other than solely by virtue of a prior confidential disclosure to such
Receiving Party or its Affiliates; (ii) as of the date of disclosure is in, or
subsequently enters, the public domain, through no breach of this Agreement by
the Receiving Party; (iii) is obtained by the Receiving Party from a Third Party
having a lawful right to make such disclosure free from any obligation of
confidentiality to the Disclosing Party; or (iv) is independently developed by
or for the Receiving Party without access or reference to, or reliance upon, any
Confidential Information of the Disclosing Party as demonstrated by written
records.
 
1.14 “Control” or “Controlled” shall mean with respect to any Patent Rights or
Technology, the possession by a Party of the ability to grant a license or
sublicense of such Patent Rights or Technology, as provided for herein, without
violating the terms of any agreements between such Party and any Third Party and
without requiring such Party to make any contractual payment to any Third Party
in connection with the grant of such rights or the exercise thereof by the
grantee.
 
1.15 “Current Good Laboratory Practices” or “cGLP” shall mean current good
laboratory practice and standards as described in Directive 2004/9/EC of the
European Parliament and of the Council of 11 February 2004 and in Directive
2004/10/EC of the European Parliament and of the Council of 11 February 2004 or
in Title 21 of the United States Code of Federal Regulations Part 58, as
amended, from time to time.
 
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act.
 
 
4

--------------------------------------------------------------------------------

 
 
1.16 "Current Good Manufacturing Practices" or "cGMP" shall mean the
requirements for good manufacturing practice as set forth in Commission
Directives 91/356/EEC and 2003/94/EC, as amended, and guidance documents issued
pursuant to them, and as set forth in, Title 21 of the United States Code of
Federal Regulations, Parts 210 and 211, as amended from time to time.
 
1.17 “Distributor” shall mean a Third Party seller or distributor of ICON
Licensed Products who acquires such ICON Licensed Products for sale to Third
Party medical providers delivering any ICON Licensed Product to the patient
(e.g., a hospital or physician).
 
1.18 “Drug Master File” or “DMF” shall mean a drug master file and any amendment
and supplements thereto, filed and maintained with a Regulatory Authority by or
on behalf of ARIAD, which shall contain, among other things, ARIAD’s CMC Data
and other relevant information concerning AP23573.
 
1.19 “Exclusive Licensees” shall mean ICON and up to two (2) additional Third
Parties at any given time who have been or hereafter are granted a license,
under the Licensed Patent Rights and Licensed Technology to develop, have
developed, make, have made, use, have used, sell, have sold, offer for sale,
import, have imported, export, have exported, distribute, market and/or promote
Licensed Products for use in the Licensed Field.  The Parties hereby acknowledge
that as of the Effective Date, Medinol Ltd. (“Medinol”) has been granted a
license from ARIAD and shall be counted as one of the two (2) additional
Exclusive Licensees permitted hereunder as long as the license from ARIAD to
Medinol is in effect.
 
1.20 “FDA” shall mean the United States Food and Drug Administration and any
successor agency or authority thereto.
 
1.21 “First Commercial Sale” shall mean, on a country-by-country basis, the date
of the first arm’s length transaction, transfer or disposition for value to a
Third Party of an ICON Licensed Product by or on behalf of ICON or any Affiliate
of ICON in such country, but specifically excluding any transfers made for use
in Clinical Trials, research, or other such non-commercial uses.
 
1.22 “First-In-Humans Clinical Trial” shall mean, with respect to an ICON
Licensed Product, the first Clinical Trial of the ICON Licensed Product as an
investigational device in accordance with applicable rules and regulations of
the country or jurisdiction in which the Clinical Trial is conducted.
 
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act.
 
 
5

--------------------------------------------------------------------------------

 
 
1.23 “ICON Licensed Product” shall mean any embodiment of a Licensed Product
that is developed by ICON or its Affiliates and for which Patent Rights or trade
secrets covering a material aspect of the product, other than Licensed Patent
Rights, are owned or Controlled by ICON or its Affiliates.
 
1.24 “IDE” shall mean an investigational device exemption, as defined in Title
21 of the United States Code of Federal Regulations, Part 812 et seq., as
amended from time to time, filed or to be filed with the FDA.
 
1.25 “IND” shall mean an investigational new drug application, as defined in
Title 21 of the United States Code of Federal Regulations, Part 312 et seq., as
amended from time to time, filed or to be filed with the FDA.
 
1.26  “Licensed Field” shall mean the [***] of any [***] using a [***].
 
1.27 “Licensed Patent Rights” shall mean all Patent Rights that are Controlled
by ARIAD as of the Effective Date or become Controlled by ARIAD during the
License Term, to the extent necessary or useful to develop, use, manufacture,
have manufactured, import, have imported, export, have exported, sell, have
sold, offer to sell, distribute, market or promote ICON Licensed Products in the
Licensed Field.  The Licensed Patent Rights as of the Effective Date are listed
in Schedule A attached hereto and made a part hereof. During the Term, ARIAD
shall provide to ICON an annual written update of Schedule A which includes any
additional patents and patent applications comprising Licensed Patents not
previously listed.
 
1.28 “Licensed Product” shall mean any Medical Device which delivers AP23573.
 
1.29 “Licensed Technology” shall mean and include all Technology, whether or not
patentable, including but not limited to formulations, techniques and materials,
that is Controlled by ARIAD as of the Effective Date or becomes Controlled by
ARIAD during the License Term, to the extent necessary or useful to develop,
use, make, have made, import, have imported, export, have exported, sell, have
sold, offer to sell, distribute, market or promote ICON Licensed Products in the
Licensed Field.
 
1.30 “License Term” shall mean, with respect to each ICON Licensed Product, on a
country-by-country and product-by-product basis, the period commencing on the
Effective Date and continuing, unless earlier terminated pursuant to Article 9,
until the later of (i) the expiration or termination of the last Valid Claim
covering the manufacture, sale, use or importation of AP23573 in such country or
in the country of manufacture, or (ii) twelve (12) years from the First
Commercial Sale in such country.
 
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act.
 
 
6

--------------------------------------------------------------------------------

 
 
1.31 “Major European Country” shall mean the United Kingdom, Germany, France,
Spain, Belgium, Luxemburg, The Netherlands and Sweden.
 
1.32 “Medical Device” shall mean any [***]
 
1.33 “NDA” shall mean a New Drug Application filed with the FDA or any
equivalent successor application or entity seeking authorization to market
AP23573 as a pharmaceutical product in the United States.
 
1.34 “Net Sales” shall mean the gross invoiced sales price for all ICON Licensed
Products sold by (i) ICON or ICON’s Sublicensees or their respective Affiliates
to Third Parties (other than Distributors in the United States or any Major
European Country) anywhere in the world, or (ii) ICON’s or ICON’s Sublicensees’
or their respective Affiliates’ Distributors in the United States or any Major
European Country to Third Parties in such countries (each a “Seller”) less (a)
allowances for normal and customary trade, quantity and cash discounts actually
allowed and taken, (b) transportation and shipping, freight, handling, insurance
and postage charges, if prepaid by the Seller and included on Seller’s bill or
invoice as a separate item, (c) credits, rebates, returns pursuant to agreements
(including, without limitation, managed care agreements) or government
regulations, to the extent actually allowed, (d) sales, use and other
consumption taxes similarly incurred to the extent included in the invoice as a
separate item and actually paid by Seller, (e) retroactive and temporary price
reductions that are actually allowed or granted, (f) discounts (including
coupons and vouchers) pursuant to indigent patient programs and patient discount
programs, to the extent taken, or (g) rebates paid to wholesalers for inventory
management programs or distribution management agreements, in accordance with
ICON’s practice reasonably and consistently applied.
 
1.35 “Patent Rights” shall mean the rights and interests in and to issued
patents and pending patent applications (including inventor’s certificates and
utility models) in any country or jurisdiction, including all provisionals,
substitutions, continuations, continuations in part, divisionals, supplementary
protection certificates, renewals, all letters patent granted thereon, and all
reissues, reexaminations, extensions, confirmations, revalidations,
registrations, patents of addition thereof, PCTs and foreign counterparts.
 
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act.
 
 
7

--------------------------------------------------------------------------------

 
 
1.36 “Pharmaceutical Partner” shall mean a pharmaceutical or biotechnology
company, other than ICON, with which ARIAD enters or has entered into an
agreement for the development and/or commercialization of AP23573 for the
treatment of one or more cancer indications or other indications outside the
Licensed Field.  The Parties hereby acknowledge that as of the Effective Date,
Merck & Co., Inc. (“Merck”) has been granted such a license from ARIAD and shall
be considered a Pharmaceutical Partner.
 
1.37 “Pivotal Clinical Trial” shall mean, with respect to an ICON Licensed
Product, a well-controlled study in humans designed to determine, taking into
account statistical considerations, the safety and efficacy of such ICON
Licensed Product, which is conducted to support Regulatory Approval in the
United States by the FDA of an ICON Licensed Product for one or more
indication(s) in the Licensed Field.
 
1.38 “PMA” shall mean an application to obtain pre-market approval, as defined
in Title 21 of the United States Code of Federal Regulations, Part 814 et. seq.,
as amended from time to time, filed with the FDA.
 
1.39 “Registration Process” shall mean ARIAD’s process for manufacturing API
under Specified Regulatory Requirements.
 
1.40 “Regulatory Approval” shall mean any and all approvals by applicable
Regulatory Authorities necessary to legally market and sell an ICON Licensed
Product in any country or jurisdiction.
 
1.41 “Regulatory Authority” shall mean any supranational, national, federal,
state or local regulatory agency, department, bureau or other governmental
entity of any country or jurisdiction (including, without limitation, the FDA in
the United States), having responsibility in such country or jurisdiction for
any compulsory procedures, processes, registrations, or other filings of any
kind in such country or jurisdiction relating to the approval of the
manufacture, testing or sale of pharmaceutical products or medical devices, and
any successor agency or authority thereto.
 
1.42 “Specified Regulatory Requirements” means applicable cGMPs and other
applicable laws, rules, regulations, guidelines or requirements of the FDA, the
European Agency for the Evaluation of Medicinal Products (the “EMEA”) or the
International Conference on Harmonization of Technical Requirements for
Registration of Pharmaceuticals for Human Use (the “ICH”), or any successor
agency or authority thereto.
 
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act.
 
 
8

--------------------------------------------------------------------------------

 
 
1.43 “Stent” shall mean a metal or non-metal mesh tube or pliable tube that is
placed, by means of percutaneous methods, at the site of a blockage or
vulnerable plaque within an artery and [***] to keep the vessel open after
balloon angioplasty or the plaque contained following such percutaneous
procedure.
 
1.44 “Sublicensee” shall mean an Affiliate of ICON or a Third Party to which
ICON grants a sublicense in accordance with Section 2.1.3.
 
1.45 “Supply Agreement” shall mean a supply agreement to be negotiated and
entered into by ARIAD and ICON as described in Section 3.2.
 
1.46 “Technology” shall mean and include any and all unpatented proprietary
ideas, inventions, discoveries, Confidential Information, biological materials,
data, results, formulae, designs, specifications, methods, processes,
formulations, techniques, ideas, know-how, technical information (including,
without limitation, structural and functional information), process information,
pre-clinical information, clinical information, and any and all proprietary
biological, chemical, pharmacological, toxicological, pre-clinical, clinical,
assay, control and manufacturing data and materials, and, in the case of ICON,
any and all mechanical, mechanical design and material science data and
materials.
 
1.47 “Term” shall have the meaning set forth in Section 9.1.
 
1.48 “Third Party” shall mean any person or entity other than ICON, ARIAD or
their respective Affiliates.
 
1.49 “Valid Claim” shall mean a claim in an issued, unexpired patent within the
Licensed Patent Rights that (a) has not been finally cancelled, withdrawn,
abandoned or rejected by any administrative agency or other body of competent
jurisdiction, (b) has not been revoked, held invalid, or declared unpatentable
or unenforceable in a decision of a court or other body of competent
jurisdiction that is unappealable or unappealed within the time allowed for
appeal, (c) has not been rendered unenforceable through disclaimer or otherwise,
and (d) is not lost through an interference proceeding.
 
1.50 “Vascular Disease” shall mean [***].
 
2.  
GRANT OF RIGHTS

 
2.1 License and Retained Rights.
 
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act.
 
 
9

--------------------------------------------------------------------------------

 
 
2.1.1 Grant of License.  Subject to the terms and conditions of this Agreement,
ARIAD hereby grants to ICON a tri-exclusive, with up to two (2) other Exclusive
Licensees, worldwide royalty-bearing license during the Term, with the right to
grant sublicenses solely as set forth in Section 2.1.3, under the Licensed
Patent Rights and Licensed Technology, to develop, have developed, make, have
made, use, have used, sell, have sold, offer to sell, import, have imported,
export, have exported, distribute, market or promote ICON Licensed Products in
the Licensed Field.
 
2.1.2 Retained Rights.  Subject to the other terms of this Agreement and the
Supply Agreement, ARIAD retains all rights to the Licensed Technology and the
Licensed Patent Rights, including without limitation, the right to:
 
(a) develop, have developed, make, have made, use, have used, sell, have sold,
offer for sale, import, have imported, export, have exported, distribute, market
or promote any product, except that ARIAD shall not have the right to use, have
used, sell, have sold, offer for sale, import, have imported, export or have
exported, distribute, market or promote any Licensed Product in the Licensed
Field;
 
(b) grant licenses to Affiliates and Third Parties under ARIAD’s interest in the
Licensed Patent Rights and Licensed Technology, except that, after the Effective
Date, ARIAD will not, at any given time, have outstanding  more than two (2)
additional licenses to entities other than ICON, under the Licensed Patent
Rights and Licensed Technology, to develop, have developed, make, have made,
use, have used, sell, have sold, offer for sale, import, have imported, export,
have exported, distribute, market and/or promote Licensed Products in the
Licensed Field.  For the avoidance of doubt, if any such additional license
ceases to be outstanding for any reason, ARIAD shall have the right to grant
another such license to replace it;
 
(c) make or have made and sell or supply AP23573 for any purpose, provided that
ARIAD will not use AP23573 in Licensed Products in the Licensed Field nor supply
AP23573 to any party for use in Licensed Products in the Licensed Field other
than to ICON hereunder or under the Supply Agreement or up to two (2) additional
Exclusive Licensees licensed in accordance with clause (b) above; and
 
(d) perform research on the use of AP23573 and API in Medical Devices by itself,
in collaboration with researchers at academic or non-profit institutions, or in
collaboration with commercial entities, provided that no license is granted by
ARIAD to any such academic, non-profit or commercial entity to sell, have sold,
offer for sale, import, have imported, export, have exported, distribute, market
and/or promote make, use or sell AP23573, API or any Licensed Product in the
Licensed Field; and
 
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act.
 
 
10

--------------------------------------------------------------------------------

 
 
(e) otherwise develop and exploit Licensed Patent Rights and Licensed Technology
for any purpose other than Licensed Products for use in the Licensed Field.
 
No rights or licenses are granted hereunder (by implication, estoppel or
otherwise) except as expressly set forth herein. The restrictions and
limitations on ARIAD’s retained rights in this Section 2.1.2 shall, on a country
by country basis, terminate and become void upon the expiration or termination
of the Licensed Term in each such country.
 
2.1.3 Sublicense Right.  Subject to the terms and conditions of this Agreement,
ICON shall have the right to grant sublicenses solely (i) to ICON’s Affiliates,
(ii) to Sublicensees solely to enable such non-Affiliate Sublicensees to
manufacture, market and sell outside the United States ICON Licensed Products
that are either being sold by ICON in the United States or in a Major European
Country or for which ICON or an Affiliate of ICON is conducting a Pivotal
Clinical Trial, or (iii) to contract manufacturers to enable such manufacturers
to manufacture ICON Licensed Products for sale by ICON, ICON’s Sublicensees,
Affiliates or Distributors, or the Distributors of ICON’s Sublicensees or
Affiliates.  ICON may not grant a sublicense to any non-Affiliate entity to sell
ICON Licensed Products in the United States, without the prior written consent
of ARIAD. No sublicense shall grant a right to further sublicense without the
prior written consent of ARIAD.  For clarity, except for sublicenses granted to
contract manufacturers pursuant to this Section 2.1.3(iii), ICON shall not grant
any Third Party any right to manufacture ICON Licensed Products for sale in the
United States.
 
3.  
DEVELOPMENT AND COMMERCIALIZATION OF PRODUCTS.

 
3.1 Development Obligations.  ARIAD’s and ICON’s obligations concerning the
development and commercialization of AP23573 and ICON Licensed Products are set
forth in this Article 3.
 
3.1.1 ARIAD’s Obligations.  During the Term, at ARIAD’s sole expense, ARIAD
shall use Commercially Reasonable Efforts to:
 
(a) for so long as ARIAD and/or its Pharmaceutical Partner continue development
or commercialization of AP23573 for use to treat cancer or another disease and
for a period of at least one (1) year thereafter, or as otherwise set forth in
the Supply Agreement (the “Transition Period”), continue manufacture of API (or
continue to have API manufactured) as provided in the Supply Agreement, in
accordance with the Specified Regulatory Requirements, in order to facilitate
ICON’s efforts pursuant to Section 3.1.2;
 
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act.
 
 
11

--------------------------------------------------------------------------------

 
 
(b) promptly collect from its Pharmaceutical Partner(s), its Exclusive Licensees
other than ICON, and all other entities conducting AP23573 Clinical Trials, all
clinical safety data (including, without limitation, Adverse Event data) for
patients enrolled in such AP23573 Clinical Trials to the extent ARIAD, its
Pharmaceutical Partner(s) or its Exclusive Licensees other than ICON are
required to provide such data to Regulatory Authorities;
 
(c) as soon as practicable following the filing by ARIAD, a Pharmaceutical
Partner or an Exclusive Licensee other than ICON of any clinical safety data
(including, without limitation, Adverse Event data) from any AP23573 Clinical
Trial with any Regulatory Authority, until such time as ICON is no longer
obligated to file clinical safety data from AP23573 Clinical Trials with any
Regulatory Authority, provide to ICON a narrative summary report of such
clinical safety data, including Adverse Events.  Such report shall be
Confidential Information of ARIAD and shall be used by ICON solely for
performing its obligations and/or exercising its rights under this Agreement
including, without limitation, in accordance with Section 3.3.6.
 
(d) file and maintain a DMF with the FDA with respect to API as required by
applicable FDA regulations within three (3) months of written request by ICON,
but in no case prior to nine (9) months after the Effective Date;
 
(e) file and maintain a DMF with the EMEA with respect to API as required by
applicable EMEA regulations within three (3) months of written request by ICON,
but in no case prior to nine (9) months after the Effective Date;
 
(f) file and maintain a DMF with the Japanese Regulatory Authority with respect
to API as required by applicable Japanese regulations at such time as ARIAD and
its Pharmaceutical Partner determine to make such filing;
 
(g) perform applicable ICH stability testing on API;
 
(h) in ARIAD’s discretion, (i) perform analytical studies of AP23573 using
ARIAD’s assays with respect to AP23573’s use in, deposition on and elution from
ICON Licensed Products or (ii) make such assays available to a Third Party
testing laboratory or ICON, under a separate agreement acceptable to ARIAD, so
that such studies can be performed by such Third Party testing laboratory or
ICON (but at ICON’s expense); and
 
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act.
 
 
12

--------------------------------------------------------------------------------

 
 
(i) provide ICON and the Affiliates and permitted Sublicensees of ICON with a
right of reference to all of ARIAD’s DMFs for AP23573 for use by ICON or any
Affiliate or permitted Sublicensee of ICON with respect to obtaining Regulatory
Approval of ICON Licensed Product.
 
The actions of Pharmaceutical Partners will be treated as actions of ARIAD in
any determination whether ARIAD has satisfied its obligation with respect to any
of the foregoing paragraphs.  For purposes of clarity, it is acknowledged that
(i) ARIAD’s obligation under this Section 3.1.1 shall be limited to AP23573 as a
drug, independent of any Medical Device, and shall not apply to any other
aspects of any ICON Licensed Product, and (ii) ARIAD’s obligations under this
Section 3.1.1 to use Commercially Reasonable Efforts do not require ARIAD and/or
its Pharmaceutical Partner to continue development, manufacture (except during
the Transition Period or as otherwise set forth in the Supply Agreement),
marketing and/or Regulatory Approval efforts with respect to AP23573 if, in
ARIAD’s and/or its Pharmaceutical Partner’s reasonable commercial judgment, it
is not in its or their business interest to do so, in which event ARIAD shall
promptly notify ICON in writing, and the Transition Period shall commence upon
receipt by ICON of such notice.
 
3.1.2 ICON’s Obligations.  During the Term, at ICON’s sole expense, ICON shall
use Commercially Reasonable Efforts to:
 
(a) develop and manufacture [***] ([***]) ICON Licensed Products under cGMP and
to market (itself or through its Affiliates, its Sublicensees or its
Distributors) such ICON Licensed Product(s) in the United States, all Major
European Countries and Japan in order to achieve the milestones and cause ARIAD
to receive the payments set forth in Section 4.3 as soon as practicable;
 
(b) initiate First-In-Man Clinical Trials and Pivotal Clinical Trials using ICON
Licensed Products on a commercially reasonable timetable to be mutually agreed
between ARIAD and ICON;
 
(c) file PMAs for ICON Licensed Products in the United States on a commercially
reasonable timetable to be mutually agreed between ARIAD and ICON;
 
(d) file for CE Mark for ICON Licensed Products in the European Union on a
commercially reasonable timetable to be mutually agreed between ARIAD and ICON;
and
 
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act.
 
 
13

--------------------------------------------------------------------------------

 
 
(e) seek pricing and marketing approval for ICON Licensed Products in Japan on a
commercially reasonable timetable to be mutually agreed between ARIAD and ICON;
provided, however, that ICON shall not have any obligation under this Section
3.1.2(e) until such time as ARIAD or its Pharmaceutical Partner files a DMF in
Japan and such obligation shall be suspended if ARIAD or its Pharmaceutical
Partner fails to reasonably maintain such DMF after its filing.
 
Either Party may initiate discussions of a timetable under clause (b), (c), (d)
or (e) by written notice to the other.  If agreement on a timetable is not
reached within sixty (60) days after receipt of the written request, the
timetable shall be determined pursuant to Article 10.
 
ICON’s obligations under this Section 3.1.2 do not require ICON to continue
development, manufacture, clinical development and regulatory work with respect
to ICON Licensed Product(s) if [***].  Unless [***], ICON shall use Commercially
Reasonable Efforts, subject to ARIAD’s fulfillment of the applicable obligations
set forth in Section 3.1.1 for the relevant country or territory, to obtain
Regulatory Approval in each of (i) the United States, (ii) all Major European
Countries, and (iii) Japan.  If ICON determines not to continue development,
manufacture, clinical development and regulatory work with respect to ICON
Licensed Products in any of (i) the United States, (ii) the Major European
Countries, and (iii) Japan, then ICON shall promptly notify ARIAD, and ICON and
ARIAD shall each have the right to terminate this Agreement; provided, however,
ARIAD may not terminate this Agreement under this Section if ICON can
demonstrate commercially reasonable justification for its decision with respect
to Japan.  For clarity, examples of such justification shall include [***].
 
3.1.3 Compliance with Laws and Regulations.  In undertaking its respective
obligations pursuant to this Article 3, each of ARIAD and ICON shall comply with
all applicable laws, regulations, ordinances and guidelines.  Without limiting
the generality of the foregoing, with respect to the conduct of Clinical Trials
in humans sponsored by a Party, such Party (and its agents and representatives)
shall ensure compliance with, among other things, applicable regulations,
standards and guidelines of good clinical practice of the FDA, the EMEA and the
ICH, and other applicable regulations, standards and guidelines of other
Regulatory Authorities governing the performance of such Clinical Trials.
 
3.2 Supply of API.
 
3.2.1 ARIAD shall provide to ICON up to [***] ([***]) grams of API for use in
the development of ICON Licensed Products hereunder at a price of [***] dollars
($[***]) per gram as follows:  (a) [***] ([***]) grams shall be transferred to
ICON within [***] ([***]) days of execution hereof in exchange for [***] dollars
($[***]) to an account designated by ARIAD; and (b) from time to time
thereafter, ICON may request additional quantities of API, not to exceed the
remaining [***] ([***]) grams, in exchange for payment to ARIAD of [***] dollars
($[***]) per gram.  Such API will be manufactured in the same manner as API
manufactured under ARIAD’s agreement with its current Pharmaceutical Partner and
comply with the Specified Regulatory Requirements therefor.  ICON agrees that
such API shall not be used in humans.
 
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act.
 
 
14

--------------------------------------------------------------------------------

 
 
3.2.2 Promptly after the execution of a supply agreement for API between ARIAD
and its current Pharmaceutical Partner, ARIAD and ICON shall use Commercially
Reasonable Efforts to negotiate the Supply Agreement and within [***] ([***])
months thereafter enter into the Supply Agreement, pursuant to which ARIAD shall
supply and ICON shall purchase, API at a price equal to ARIAD’s fully burdened
cost of manufacture or acquisition thereof, plus [***] percent ([***]%), but in
no event more than [***] dollars ($[***]) per gram.  The Supply Agreement will
contain indemnification (including, without limitation, indemnification by ARIAD
for Third Party claims arising from defects in API supplied by ARIAD),
forecasting, ordering and quality provisions as agreed by the Parties, including
a requirement that the API will be supplied in accordance with the Specified
Regulatory Requirements, and will provide a right for ICON to manufacture API or
have API manufactured by a contract manufacturer and give ICON access to
relevant portions of ARIAD’s DMFs for API and provide ICON with relevant
technical and quality information for the manufacture of API, in the event ARIAD
fails or is unable to supply API to ICON as set forth in the Supply Agreement.
 
3.2.3 Notwithstanding anything to the contrary herein, ARIAD agrees not to sell
API to any commercial Third Party, other than the other Exclusive Licensees, for
commercial use in the Licensed Field, without the prior written consent of ICON.
 
3.3 Project Committee and Reporting.
 
3.3.1 Project Committee.  Each Party shall designate an appropriate individual
to serve as its principal liaison (“Principal Liaison”).  A Party’s Principal
Liaison shall serve as the principal point of contact for the other Party and
shall coordinate and manage the performance of that Party’s obligations under
this Agreement.  The Principal Liaisons shall function as a Project Committee
and shall meet in person or by telephone, at a minimum, on a quarterly
basis.  They shall act as the principal contacts and project managers for
development of ICON Licensed Products in their respective companies.  For
purposes of the Project Committee operations, the Parties’ understand and
acknowledge that ARIAD’s employees have and can contribute expertise in the area
of pharmaceutical product development, testing and commercialization, and ICON’s
employees have and can contribute expertise in the area of Medical Device
product development, testing and commercialization.
 
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act.
 
 
15

--------------------------------------------------------------------------------

 
 
3.3.2 Committee Operations.  The Project Committee shall establish procedures
for regular quarterly meetings at which it shall: (a) provide summary progress
reports and discuss and cooperate to resolve technical and regulatory issues
relating to the development and commercialization of ICON Licensed Products
encountered by either Party, (b) discuss and help in the development
of  strategies to commercialize ICON Licensed Products worldwide, (c) provide
input for the development plans for each ICON Licensed Product, including,
without limitation, assistance with the development of timelines for achievement
by each Party of the obligations specified in Sections 3.1.1 and 3.1.2 in order
to seek marketing approval for ICON Licensed Products in the United States, the
European Union and Japan, and (d) discuss and implement procedures to coordinate
and manage each Party’s activities in meeting its respective obligations in
Sections 3.1.1 and 3.1.2.  In addition to participation in such quarterly
meetings, ARIAD shall use Commercially Reasonable Efforts to provide technical
and regulatory assistance to ICON, within its area of expertise and solely
related to AP23573, to assist ICON to develop, manufacture and obtain Regulatory
Approvals to market ICON Licensed Products, including, without limitation,
assistance in resolving questions or issues encountered by ICON related to
AP23573 and its use of, deposition on or elution from an ICON Licensed
Product.  Such assistance shall be organized through the Project Committee.  All
information shared at Project Committee meetings shall be treated as
Confidential Information of the disclosing Party and the recipient shall use
such information only for purposes expressly permitted under this Agreement.  No
information exchanged pursuant to this Agreement, other than clinical safety
data (including, without limitation, Adverse Event data) or other data required
to be provided by any other Exclusive Licensee to any Regulatory Authority, will
be shared by ARIAD with any of the other Exclusive Licensees without the prior
written consent of ICON.  In addition, it is acknowledged that ICON shall not be
obligated, under this Section 3.3.2 or any other provision of this Agreement, to
disclose any information regarding ICON Licensed Products, other than clinical
safety data (including, without limitation, Adverse Event data) or other data
required to be provided by ARIAD, any other Exclusive Licensee, any
Pharmaceutical Partner or other licensee of ARIAD’s outside the Licensed Field
to any Regulatory Authority, that ICON believes to be highly sensitive or of
material strategic or competitive value.
 
3.3.3 Regulatory Information.  During the Term, the Parties shall share
information for clinical and regulatory purposes as follows:
 
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act.
 
 
16

--------------------------------------------------------------------------------

 
 
3.3.4 Investigator Safety Letters.  Each Party shall promptly (but in no event
later than 72 hours before expiration of the earliest deadline to provide notice
to clinical investigators pursuant to all relevant guidelines of Regulatory
Authorities governing the conduct of Clinical Trials worldwide) provide a copy
of all investigator safety letters generated by it or its Affiliates, licensees
or sublicensees in connection with worldwide Clinical Trials of products
containing AP23573 to the Principal Liaison of other Party.  Upon receipt
thereof, the Party receiving such investigator safety letter shall (i) timely
(in accordance with all relevant guidelines of Regulatory Authorities)
disseminate or cause to be disseminated such investigator safety letters to each
clinical investigator conducting Clinical Trials in any patient population
worldwide with any product containing AP23573 on behalf of it or its Affiliates,
licensees or sublicensees, and (ii) within 24 hours thereafter, confirm in
writing to the Principal Liaison of the Party disclosing such investigator
safety letter that it has complied with its obligation in clause (i) of this
sentence.
 
3.3.5 ICON Data.  Subject to applicable laws governing patient confidentiality
and to the extent necessary for ARIAD to comply with applicable statutes, laws,
regulations, ordinances and guidelines governing Regulatory Approval of AP23573,
ICON shall provide to ARIAD: (a) in readable electronic database format, all
clinical safety data (including Adverse Events) from its Clinical Trials
relating to ICON Licensed Products, (b) copies of all investigator safety
letters provided by ICON to its clinical investigators in connection with
Clinical Trials of ICON Licensed Products, and (c) only to the extent reasonably
necessary for ARIAD to obtain Regulatory Approval of AP23573, summaries of data
generated by ICON in connection with its preclinical studies of any product
containing AP23573 (collectively, “ICON Data”).  ICON Data shall be treated as
Confidential Information of ICON, and ARIAD shall maintain such ICON Data
disclosed to it pursuant to this Section 3.3.5 in confidence and shall not use
or disclose it to any Third Party other than to disclose, itself or through its
agent, such ICON Data, after obtaining assurances that such ICON Data will be
afforded confidential treatment by the recipient at least as restrictive as the
treatment afforded Confidential Information hereunder, to its Exclusive
Licensees, Pharmaceutical Partners, other licensees outside the Licensed Field
or any Regulatory Authority solely as required in order for such recipient to
obtain or grant, as the case may be, Regulatory Approval of a product containing
AP23573; provided, that ARIAD shall not be required to obtain assurances of
confidentiality from any Regulatory Authority.  For clarity, nothing contained
in this Agreement shall prohibit ARIAD from filing with any Regulatory
Authority, any information that ARIAD reasonably believes it is required to file
under applicable laws, rules or regulations.
 
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act.
 
 
17

--------------------------------------------------------------------------------

 
 
3.3.6 ARIAD Data.  Subject to applicable laws governing patient confidentiality
and to the extent necessary for ICON to comply with applicable statutes, laws,
regulations, ordinances and guidelines governing Regulatory Approval of ICON
Licensed Products, ARIAD shall provide ICON (i) the right to cross-reference to
all clinical safety data (including Adverse Events) reported to any Regulatory
Authority by ARIAD or by any of its Pharmaceutical Partners or other licensees
(including the other Exclusive Licensees) or sublicensees under any IND or
corresponding foreign country filing to obtain Regulatory Approval for AP23573,
(ii) copies of all investigator safety letters provided by ARIAD or by any of
its Pharmaceutical Partners or other licensees (including the other Exclusive
Licensees) or sublicensees to its clinical investigators in connection with
Clinical Trials of AP23573, and (iii) only to the extent reasonably necessary
for ICON to obtain Regulatory Approval of any ICON Licensed Product, summaries
of relevant data generated by ARIAD or, to the extent ARIAD has right to grant
such right, by any of its Pharmaceutical Partners or, other licensees (including
the other Exclusive Licensees) or sublicensees in connection with its
preclinical studies of AP23573 (together with ARIAD’s report referred to in
Section 3.1.1(c), “ARIAD Data”).  ARIAD Data shall be treated as Confidential
Information of ARIAD and ICON shall maintain such ARIAD Data disclosed to it
pursuant to this Section 3.3.6 in confidence and shall not use or disclose it to
any Third Party (other than a Sublicensee or Distributor) except that:  (a) ICON
or its Sublicensee, in each case itself or through its agent, may provide a
cross-reference to ARIAD Data reported to any Regulatory Authority by ARIAD
under its IND or corresponding foreign country filing to obtain Regulatory
Approval for AP23573 in any country or may disclose ARIAD Data in a written
submission to any such Regulatory Authority, in each case solely as required to
obtain Regulatory Approval of ICON Licensed Products in the Licensed Field, but
only after using reasonable efforts to obtain written assurances from the
Regulatory Authorities to whom the information is being disclosed that such
ARIAD Data will be afforded confidential treatment by such Regulatory Authority,
and (b) ICON or its Sublicensee, upon prior notice to ARIAD, may verbally
disclose ARIAD Data in any teleconference or meeting with any Regulatory
Authority, in each case solely as required to obtain Regulatory Approval of ICON
Licensed Products in the Licensed Field, but only after affording appropriate
ARIAD personnel the opportunity on reasonable notice to participate in the
portion of each such teleconference or meeting during which ARIAD Data may be
disclosed; provided, that ICON shall not be required to obtain assurances of
confidentiality from any Regulatory Authority.  For clarity, nothing contained
in this Agreement shall prohibit ICON from filing with any Regulatory Authority,
any information that ICON reasonably believes it is required to file under
applicable laws, rules or regulations.
 
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act.
 
 
18

--------------------------------------------------------------------------------

 
 
3.3.7 ICON Licensed Product Reports.  During the Term, in addition to the
requirements set forth in Sections 3.3.4 and 3.3.5, ICON shall provide the
Project Committee with [***] written reports that summarize ICON’s efforts to
develop and commercialize ICON Licensed Products hereunder.  In addition, ICON
shall provide the Project Committee with prompt written notice of the occurrence
of the First Commercial Sale of any ICON Licensed Product in each country in
which any ICON Licensed Products is introduced.  ARIAD acknowledges that all
reports provided by ICON pursuant to this Section 3.3.7 are ICON Confidential
Information and ARIAD shall use such information only for purposes expressly
permitted under this Agreement and may not disclose such information to any
Third Party except to the extent required by law or expressly permitted by this
Agreement.
 
3.3.8 ARIAD AP23573 Development Program Reports.  During the Term, in addition
to the requirements set forth in Sections 3.3.4 and 3.3.6, ARIAD shall provide
the Project Committee with [***] written reports that summarize ARIAD’s and its
Pharmaceutical Partners’ efforts to obtain Regulatory Approval for AP23573 and
to manufacture and supply API to ICON according to this Agreement and the Supply
Agreement.  ICON acknowledges that all reports provided by ARIAD pursuant to
this Section 3.3.8 are ARIAD Confidential Information and shall use such
information only for purposes expressly permitted under this Agreement.
 
4.  
PAYMENTS

 
4.1 Equity.  As partial consideration for this Agreement, ICON shall issue [***]
shares of its Common Stock, $0.001 par value per share, to ARIAD pursuant to a
Stock Purchase Agreement of even date herewith (the “Stock Purchase Agreement”).
 
4.2 Payment of Royalties; Royalty Rates.  In further consideration of the grant
of the license granted under Section 2.1.1, and subject to the other terms of
this Agreement (including the remainder of this Article 4), commencing on the
date of the First Commercial Sale of each ICON Licensed Product in each country,
and until the end of the License Term in such country, ICON shall pay ARIAD a
royalty based on Net Sales resulting from the sale or transfer of ICON Licensed
Products by (i) ICON or ICON’s Sublicensees or their respective Affiliates to
Third Parties (other than Distributors in the United States or any Major
European Country) anywhere in the world or (ii) by ICON’s or ICON’s
Sublicensees’ or their respective Affiliates’ Distributors in the United States
or any Major European Country in each calendar year (or partial calendar year),
commencing with the First Commercial Sale of such ICON Licensed Product in any
country in the world at the following rates:
 
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act.
 
 
19

--------------------------------------------------------------------------------

 
 

 
If there is a Valid Claim at any time
during the calendar year covering the
manufacture, use or sale of AP23573 in
the United States or any Major European Country
[***]% of Net Sales in
all countries of the
world
 
If there is no Valid Claim at any time
during the calendar year covering the
manufacture, use or sale of AP23573 in
any of the United States or any Major
European Country
[***]% of Net Sales in
all countries of the
world where there is a
Valid Claim covering
the manufacture, use
or sale of AP23573
         
[***]% of Net Sales in
all countries of the
world where there is
no Valid Claim
covering the
manufacture, use or
sale of AP23573

 
4.3 Milestone Payments.
 
4.3.1 Payment.  In further consideration of the licenses granted under Section
2.1.1, and subject to the other terms and conditions of this Agreement, ICON
shall make the non-refundable, non-creditable payments set forth in the table
below to ARIAD within thirty (30) days of the first achievement of each of the
following events by ICON or its Affiliates or Sublicensees with respect to (i)
the first ICON Licensed Product to achieve the event, and (ii) the second ICON
Licensed Product to achieve the event.  For clarity, it is expressly agreed that
the milestone payments set forth in the column entitled “Milestone Payment for
First ICON Licensed Product” will be payable only once and only then with
respect to the first ICON Licensed Product to achieve the event.  For clarity,
it is expressly agreed that the milestone payments set forth in the column
entitled “Milestone Payment for Second ICON Licensed Product” will be payable
only once and only then with respect to the second ICON Licensed Product to
achieve the event.  Under no circumstances will ICON owe more than an aggregate
total of Twenty-Seven Million, Three Hundred Seventy Five Thousand Dollars
($27,375,000) pursuant to this Section 4.3.1.
 
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act.
 
 
20

--------------------------------------------------------------------------------

 
 
 
Milestone
Milestone
Payment for First
ICON Licensed
Product
Milestone
Payment for
Second ICON
Licensed
Product
Completion of [***]
$[***]
$[***]
Initiation of [***]
$[***]
$[***]
Obtaining [***]
$[***]
$[***]
Completion of [***]
$[***]
$[***]
Granting of [***]
$[***]
$[***]
Filing of [***]
$[***]
$[***]
Granting of [***]
$[***]
$[***]
Granting of [***]
$[***]
$[***]
After [***]
[***]
$[***]
After [***]
$[***]
[***]



ICON has advised ARIAD that it expects the first ICON Licensed Product to be a
metal drug eluting Stent delivering AP23573 as a single therapeutic agent for
use in major coronary arteries and that its development program is focused on
such a Stent.  For avoidance of doubt, examples of a second ICON Licensed
Product include a [***] delivering AP23573 to be used, for example, as a [***]
(e.g., for use in a [***]), a [***] for any target vessel, a Stent for [***], a
Stent with a [***] than the first ICON Licensed Product, a Stent with a [***],
or a [***] that is [***].  For further clarity, a Stent comprised of [***] or
[***] for use in the [***] as the first ICON Licensed Product but [***] shall
[***] a second ICON Licensed Product.  ARIAD acknowledges that ICON has made no
guarantees or representations related to its development program including,
without limitation, the success of any ICON Licensed Product.


4.3.2 Determination that Payments are Due.  ICON shall provide ARIAD with prompt
written notice upon its achievement of each of the milestones set forth in
Section 4.3.1.  In the event that ARIAD believes any milestone payment is due in
spite of not having received notice from ICON, it shall so notify ICON and shall
provide to ICON the data and information reasonably supporting its belief that
the conditions for payment have been achieved.  If ICON does not provide
reasonable evidence that such milestone has not been achieved within forty five
(45) days of receipt of the data and information from ARIAD, the conditions for
such milestone payment under Section 4.3.1 shall be deemed to have been
achieved.
 
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act.
 
 
21

--------------------------------------------------------------------------------

 
 
4.3.3 Skipped Milestones.  If, at the time any given milestone payment set forth
in Section 4.3.1 is due and one or more preceding milestone payments for
antecedent related milestone events have not been paid, then such unpaid
antecedent milestone payments shall be paid at such time as well.  For example,
if a milestone payment is made for granting of a PMA for a Second ICON Licensed
Product but no Pivotal Clinical Trial has been initiated or completed for such
Second ICON Licensed Product, the milestone payment for the initiation and
completion of a Pivotal Clinical Trial will be paid concurrently with the
milestone payment for granting of a PMA for the Second ICON Licensed Product.
 
4.4 Challenge Of Licensed Patents.  In further consideration of ARIAD’s grant of
the licenses hereunder and except to the extent the following is unenforceable
under the laws of a particular jurisdiction where a patent application within
the Licensed Patent Rights is pending or a patent within the Licensed Patent
Rights is issued, (a) in the event that any of ICON, its Affiliates and/or
Sublicensees determines to initiate a Challenge or any of ICON, its Affiliates
and/or Sublicensees determines to assist a Third Party in initiating a
Challenge, ICON will provide written notice to ARIAD at least forty-five (45)
days prior to any such initiation of a Challenge, which notice will include an
identification of all prior art that ICON believes invalidates any claim of the
Licensed Patent Rights; and (b) in the event that any of ICON, its Affiliates
and/or Sublicensees initiates a Challenge or assists a Third Party in initiating
a Challenge, the licenses granted by ARIAD to ICON hereunder shall upon written
notice to ICON, be terminated as of the date of such notice and the restrictions
on ARIAD set forth in Sections 2.1.1 and  2.1.2 shall no longer apply.
 
4.5 Payment Terms.
 
4.5.1 Payment of Royalties and Milestones.  Except as otherwise provided herein,
ICON shall make any milestone or royalty payments owed to ARIAD hereunder, in
arrears, within sixty (60) days following the end of each calendar quarter in
which such payment accrues.  For purposes of determining when a sale of any ICON
Licensed Product occurs under this Agreement, royalties shall accrue on the date
of the invoice to the purchaser of the ICON Licensed Product.  Each royalty
payment shall be accompanied by a report for each country in which sales of ICON
Licensed Products occurred, and for which a royalty payment is due, in the
calendar quarter covered by such statement, specifying:  (i) the gross sales (if
available) and Net Sales in each country’s currency; (ii) the applicable royalty
rate under this Agreement; (iii) the royalties payable in United States Dollars,
including an accounting of deductions taken in the calculation of Net Sales;
(iv) the applicable exchange rate used to convert from each country’s currency
to United States Dollars under this Section 4.5. In no event shall more than one
royalty be due ARIAD for any unit of ICON Licensed Product sold by ICON or its
Sublicensees or their respective Affiliates or their respective Distributors
anywhere in the world.  In the event of a sale of an ICON Licensed Product by
ICON or a Sublicensee or any of their respective Affiliates to a Distributor in
the United States or any Major European Country, the sale to such Distributor
shall not be royalty bearing and only the resale by the Distributors shall be
the royalty bearing sale.
 
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act.
 
 
22

--------------------------------------------------------------------------------

 
 
4.5.2 Overdue Royalties.  Subject to the other terms of this Agreement,
royalties not paid within the time period set forth in this Article 4 shall bear
interest at a rate of the lesser of either the maximum legally allowable
interest rate or [***] percent ([***]%) per month, from the due date under
Section 4.5.1 until paid in full.
 
4.5.3 Accounting.  All payments hereunder shall be made in the United States in
United States Dollars.  Conversion of foreign currency to United States dollars
shall be made at the conversion rate existing in the United States (as reported
in The Wall Street Journal, Eastern Edition, for purchasing United States
Dollars) on the last business day of the applicable calendar quarter in which
the Net Sales took place.  If The Wall Street Journal ceases to be published,
then the rate of exchange to be used shall be that reported in such other
business publication of national circulation in the United States as the Parties
reasonably agree.  ICON shall deduct any taxes which ICON is obligated to pay
and/or withhold in any country on the payments due under this Agreement and pay
them to the proper authorities as required by applicable laws.  ICON shall
maintain official receipts of payment of any such taxes and forward these
receipts to ARIAD within sixty (60) days following such payment and shall
provide reasonable assistance to ARIAD in obtaining any legally due credit or
refund of such taxes.
 
4.5.4 Tax Withholding; Restrictions on Payment.  All payments hereunder shall be
made free and clear of any taxes, duties, levies, fees or charges, except for
withholding taxes as set forth in Section 4.5.3.  If by law, regulations or
fiscal policy of a particular country, remittance of royalties in United States
Dollars is restricted or forbidden with respect to royalties arising from a sale
made in the local currency of such country, written notice thereof shall
promptly be given to ARIAD and royalty payments shall be made in United States
Dollars from the United States for as long as such prohibition is in effect.
 
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act.
 
 
23

--------------------------------------------------------------------------------

 
 
4.6 Records Retention; Review.
 
4.6.1 Royalty Record Retention.  Commencing as of the date of First Commercial
Sale of the first ICON Licensed Product, ICON, its Sublicensees, the
Distributors in the United States and Major European Countries, and their
Affiliates shall retain, for a minimum of three (3) years from the end of the
calendar year to which they pertain, their respective complete and accurate
records of sales by ICON and its Affiliates, Distributors in the United States
and Major European Countries, and Sublicensees, as the case may be, of each ICON
Licensed Product in sufficient detail to allow the accuracy of the payments
hereunder to be confirmed.
 
4.6.2 Review of Royalty Records.  Subject to the other terms of this Section
4.6.2, upon thirty (30) days’ prior written request from ARIAD no more
frequently than once each calendar year, at ARIAD’s expense (except as provided
in this Section 4.6.2 below), ICON shall permit an independent certified public
accountant reasonably selected by ARIAD and reasonably acceptable to ICON to
inspect (during regular business hours) the relevant records required to be
maintained by ICON under this Section 4.6.  In every case, the accountant must
have previously entered into a confidentiality agreement with both Parties
substantially similar to the provisions of Article 5 and limiting the disclosure
and use of such information by such accountant to authorized representatives of
the Parties and the purposes germane to this Section 4.6.  Results of any such
review shall be binding on both Parties, absent manifest error.  ARIAD agrees to
treat the results of any such accountant’s review under this Section 4.6 as
Confidential Information of ICON subject to the terms of Article 5.  If any
review reveals any underpayment by ICON, ICON shall promptly pay ARIAD the
amount remaining to be paid, and if such underpayment is by [***] percent
([***]%) or more, ICON shall pay the reasonable out-of-pocket costs and expenses
of the review.  If any review reveals any overpayment by ICON, ARIAD shall
promptly pay ICON the amount of such overpayment.
 
4.6.3 Affiliates and Sublicensees.  ICON shall cause its Affiliates and
Sublicensees and Distributors in the United States and Major European Countries
to retain records relating to ICON Licensed Products and permit an independent
certified public accountant selected by ARIAD to inspect such records in the
same manner as set forth in this Section 4.6.
 
5.  
TREATMENT OF CONFIDENTIAL INFORMATION

 
5.1 Confidentiality Obligations.
 
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act.
 
 
24

--------------------------------------------------------------------------------

 
 
5.1.1 Each Party shall be deemed the owner of all right, title and interest,
including all intellectual property rights, in and to the Confidential
Information of that Party.  ARIAD and ICON each agree that, during the Term and
thereafter, it shall (a) keep confidential, and shall cause all of its officers,
employees, consultants, Third Party contractors and licensees and the officers,
employees, consultants, Third Party contractors and licensees of its Affiliates
to keep confidential, all Confidential Information of the other Party, and (b)
use, and shall cause all of its officers, employees, consultants, Third Party
contractors and licensees or sublicensees and the officers, employees,
consultants, Third Party contractors and licensees or sublicensees of its
Affiliates to use, all Confidential Information of the other Party solely for
purposes expressly permitted under this Agreement.  Each Party shall take such
action, and shall cause its Affiliates to take such action, to preserve the
confidentiality of each other’s Confidential Information as it would customarily
take to preserve the confidentiality of its own Confidential Information, but no
less than reasonable action.
 
5.1.2 ARIAD and ICON each agree that any disclosure of the other Party’s
Confidential Information to any officer, employee, consultant, Third Party
contractor or licensee of itself or any of its Affiliates (or a clinical
investigator or Distributor in the case of ICON) shall be made only to the
extent necessary to perform its obligations or exercise its rights under this
Agreement, shall be limited to the maximum extent possible consistent with such
obligations or rights and shall only be made to persons who are bound by written
confidentiality obligations to maintain the confidentiality thereof and not to
use such Confidential Information except as expressly permitted by this
Agreement.  ICON shall maintain all Confidential Information of ARIAD comprising
CMC Data in a secure file with access limited to ICON’s regulatory personnel.
Without limiting the generality of the foregoing, ICON shall cause its
Affiliates and each Sublicensee or Distributor with access to Confidential
Information of ARIAD comprising CMC Data to execute a written confidentiality
agreement with ICON in form and substance satisfactory to ARIAD.  ICON shall use
Commercially Reasonable Efforts to cause its Affiliates, Sublicensees and
Distributors to comply with the material terms of such agreement and shall be
liable to ARIAD for any breach thereof by any Affiliate, Sublicensee or
Distributor.
 
5.1.3 Except as expressly permitted elsewhere in this Agreement, ARIAD and ICON
agree not to disclose or transfer the other Party’s Confidential Information to
any Third Parties under any circumstances without the prior written approval
from the disclosing Party (such approval not to be unreasonably withheld,
delayed or conditioned), except solely to the extent necessary or useful in the
following circumstances: (i) filing and prosecuting patent applications and
maintaining patents in accordance with Article 6 of this Agreement, (ii) filing,
prosecuting or defending litigation in accordance with the provisions of Article
6,  (iii) as required to obtain Regulatory Approval to market or sell AP23573
and ICON Licensed Products, (iv) as reasonably necessary to obtain the services
of any Third Party contractor in connection with the preclinical or clinical
development of ICON Licensed Products, (v) as permitted in the Supply Agreement,
or (vi) complying with court orders; provided, however, that if a Party is
required to make any such disclosure of the other Party’s Confidential
Information pursuant to any court order or discovery request, it will give
reasonable advance notice to the other Party of such disclosure requirement and
will use reasonable efforts to assist such other Party in efforts to limit
disclosure of such information to the maximum extent possible and to secure
confidential treatment of such information required to be disclosed.
 
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act.
 
 
25

--------------------------------------------------------------------------------

 
 
5.1.4 Each Party, upon the request of the other Party following termination of
this Agreement, will return or destroy all the Confidential Information
disclosed or transferred to it by the other Party pursuant to this Agreement,
including all copies and extracts of documents and all manifestations in
whatever form; provided however, that one (1) copy of such Confidential
Information may be retained in a secure location solely for the purpose of
establishing compliance with this Agreement and/or if required by law or
regulation.
 
5.1.5 The Parties acknowledge and agree that any breach or threatened breach of
the Article 5 will result in irreparable harm to the Party whose Confidential
Information is subject to such breach or threatened breach, for which remedies
at law will not be adequate.  Each Party, as a disclosing Party, shall therefore
be entitled to seek injunctive relief in any court of competent jurisdiction in
addition to any other remedy at law or in equity in the event of a breach or
threatened breach of this Article 5.
 
5.2 Publication.  Notwithstanding the confidentiality obligations set forth in
this Article 5, ICON and its Affiliates, Sublicensees and academic collaborators
shall have the right to publish or present the results of its Clinical Trials,
but shall have no right to publish ARIAD Confidential Information.  In order to
balance this right with ARIAD’s proprietary interests, ICON hereby grants to
ARIAD the right, and shall obtain from its Affiliates and sublicensees the right
for ARIAD to review manuscripts or other material intended for publication,
abstracts, posters and other disclosures, including, without limitation, the
right of ARIAD to require the removal of any Confidential Information of ARIAD
and shall use Commercially Reasonable Efforts to obtain the same review rights
from its academic collaborators (“Proposed Disclosures”).  Such Proposed
Disclosures shall be provided to ARIAD at least thirty (30) days prior to the
date of submission for publication or other disclosure.  In the event that ICON
is successful in obtaining such review rights from its academic collaborators,
ICON shall provide ARIAD the same review rights subject to ARIAD’s completion of
such review as set forth herein.  ICON shall not disclose any ARIAD Confidential
Information to any academic collaborator unless ICON has obtained such review
rights for ARIAD in a written agreement with the academic collaborator.  ARIAD
shall complete any review hereunder within thirty (30) days of receipt of the
Proposed Disclosure, after which ICON, its Affiliates, Sublicensees and academic
collaborators shall have the right to publish or present the disclosure as
amended by ARIAD.
 
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act.
 
 
26

--------------------------------------------------------------------------------

 
 
5.3 Publicity.  Neither Party may publicly disclose the existence or terms or
any other matter of fact regarding this Agreement without the prior written
consent of the other Party, which consent shall not be unreasonably withheld or
delayed; provided, however, that either Party may make such a disclosure without
the consent of the other Party (a)  to the extent required by law or by the
requirements of any nationally recognized securities exchange, quotation system
or over-the-counter market on which such Party has its securities listed or
traded or intends to be listed or traded, or (b)  to any professional advisors,
potential acquirers, investors, prospective investors, lenders and other
potential financing sources who are obligated to keep such information
confidential.  In the event that such disclosure is required as aforesaid in
clause (a), the disclosing Party shall make reasonable efforts to provide the
other Party with notice beforehand and to coordinate with the other Party with
respect to the wording and timing of any such disclosure.  The Parties have
agreed upon the form and timing of a press release with respect to execution of
this Agreement, which form is attached to this Agreement as Exhibit A.  Once
such press release or any other written statement is approved for disclosure by
both Parties, either Party may make subsequent public disclosure of the contents
of such statement without the further approval of the other Party.
 
5.4 Use of Name.  Neither Party shall employ or use the name of the other Party
in any promotional materials or advertising without the prior express written
permission of the other Party.
 
5.5 Trademark.  ICON shall have the right to market the ICON Licensed Products
under trademarks selected by ICON.  ICON and its Affiliates and Sublicensees
shall include ARIAD’s name and logo on the packaging for ICON Licensed Products
with reasonable prominence in a form approved by ARIAD, such approval not to be
unreasonably withheld.  ARIAD hereby grants to ICON the right to use its name
and logo as set forth above (“Trademark License”).  The term of the Trademark
License shall survive any expiration or termination of this Agreement for the
period during which the inventory that existed at the termination or expiration
of this Agreement remains unsold, but only with respect to use on such
inventory.
 
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act.
 
 
27

--------------------------------------------------------------------------------

 
 
6.  
PROVISIONS CONCERNING THE FILING, PROSECUTION AND MAINTENANCE OF PATENT RIGHTS;
OWNERSHIP OF INVENTIONS

 
6.1 Patent Filing, Prosecution and Maintenance.  Subject to the other terms of
this Section 6.1, ARIAD shall be responsible for preparing, filing, prosecuting,
obtaining and maintaining, at its sole cost, expense and discretion, and acting
through patent attorneys or agents of its choice, all Licensed Patent Rights in
such countries as ARIAD determines.  ICON shall, within thirty (30) days after
the Effective Date, advise ARIAD in writing of the countries in which ICON
intends to market ICON Licensed Products, either directly or through
Sublicensees or Distributors, and shall update that list from time to time as
ICON changes its intentions.  ARIAD (i) will provide ICON with a copy of pending
claims of the Licensed Patent Rights that are relevant to the Licensed Field,
and (ii) will keep ICON reasonably informed of the issuance or abandonment of
such claims.
 
6.2 Notice of Infringement.  If, during the License Term, either Party learns of
any actual, alleged or threatened infringement by a Third Party of any Licensed
Patent Rights in the Licensed Field under this Agreement, such Party shall
promptly notify the other Party and shall, to the extent it may lawfully do so,
provide such other Party with available evidence of such infringement.
 
6.2.1 Enforcement.  ARIAD shall have the right (but not the obligation), which
it may grant to any Pharmaceutical Partner, at its own expense and with legal
counsel of its own choice, to bring suit (or take other appropriate legal
action) against any actual, alleged or threatened infringement of the Licensed
Patent Rights.  If the alleged or threatened infringement is in the Licensed
Field, ICON shall have the right, at its own expense, to be represented in any
such action by counsel of ICON’s own choice; provided, however, that under no
circumstances shall the foregoing affect the right of ARIAD (or its
Pharmaceutical Partner) to control the suit as described in the first sentence
of this Section 6.2.1.  If ARIAD or its Pharmaceutical Partner brings any such
action or proceeding hereunder (i) ICON agrees to be joined as party plaintiff
if necessary to prosecute such action or proceeding, and (ii) at ARIAD’s
expense, ICON shall give ARIAD or its Pharmaceutical Partner reasonable
assistance and authority to file and prosecute the suit, provided, however, that
if ARIAD’s Pharmaceutical Partner in any such instance is one of the other two
(2) Exclusive Licensees, then ICON shall not be required to disclose any of its
Confidential Information to its competitive disadvantage with respect to such
other Exclusive Licensee(s), and (iii) ARIAD or its Pharmaceutical Partner shall
be permitted to settle any such suit without the prior consent of ICON.  For the
avoidance of doubt, it is hereby expressly agreed that ICON shall have the sole
right (but not the obligation) to take any action in respect of any actual,
alleged or threatened infringement of ICON Patent Rights.
 
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act.
 
 
28

--------------------------------------------------------------------------------

 
 
6.3 Ownership of Inventions.
 
6.3.1 Background IP.  Subject to the rights and licenses expressly granted
herein, each Party shall retain all right, title and interest in and to all
inventions, discoveries and other intellectual property rights owned or
controlled by a Party, or which such Party otherwise has a right to use, prior
to the Effective Date.
 
6.3.2 Sole Inventions.
 
(a) Subject to the rights and licenses expressly granted herein, all right,
title and interest in and to all inventions, discoveries and other intellectual
property rights therein conceived or invented solely by personnel of a Party
without use of the Confidential Information or proprietary materials of the
other Party in connection with the performance of such Party’s rights and
obligations hereunder shall be owned solely by such Party (collectively, “Sole
IP”).
 
(b) ICON shall solely own all right, title and interest in patent claims filed
by ICON after the Effective Date which (i) comprise inventions conceived or
invented solely by personnel of ICON after the Effective Date using the
Confidential Information of ARIAD as permitted by this Agreement, (ii) include
the limitation of a Medical Device, and (iii) comprise a Medical Device, a
method of using a Medical Device in the Licensed Field or a method of treatment
using a Medical Device in the Licensed Field (collectively, “ICON Sole IP”).
 
(c) ARIAD shall solely own all right, title and interest in patent claims filed
by ARIAD after the Effective Date which (i) comprise inventions conceived or
invented solely by personnel of ARIAD after the Effective Date using the
Confidential Information of ICON as permitted by this Agreement, (ii) do not
include the limitation of a Medical Device, and (iii) comprise the composition
of matter of a rapamycin analog, the use of rapamycin or a rapamycin analog or
methods of treatment using rapamycin or a rapamycin analog (collectively, “ARIAD
Sole IP”).
 
6.3.3 Joint Inventions.  Except as otherwise set forth in this Section 6.3, all
right, title and interest in and to all inventions, discoveries and other
intellectual property rights therein conceived or invented jointly by personnel
of ARIAD and ICON or solely by personnel of one Party using Confidential
Information or proprietary materials of the other Party in connection with the
performance of such Party’s rights and obligations hereunder shall be jointly
owned by ARIAD and ICON (collectively, “Joint IP”).  Except as expressly
provided in this Agreement, it is understood that each Party shall be free to
license or exploit Joint IP and that neither Party shall have any obligation to
account to the other for profits, or to obtain any approval of the other Party
to license or exploit Joint IP.
 
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act.
 
 
29

--------------------------------------------------------------------------------

 
 
6.3.4 Assignments.  The Parties hereby agree to execute and deliver any and all
documents, including without limitation, any agreements relating to the
assignment of ownership rights, as the other Party may reasonably request to
give effect to the allocation of ownership rights set forth in this Section 6.3.
 
6.3.5 Licenses.
 
(a) ICON hereby grants to ARIAD a non-exclusive, royalty-free, fully paid up,
sublicensable license under its interest in Joint IP to develop, have developed,
make, have made, use, have used, sell, have sold, offer to sell, import, have
imported, export, have exported, distribute, market or promote products for sale
and use (but not ICON Licensed Products) outside the Licensed Field and to the
extent ARIAD retains rights in the Licensed Field pursuant to Section 2.1.2(b)
also in the Licensed Field.
 
(b) ARIAD hereby grants to ICON a non-exclusive, royalty-free, fully paid up,
sublicensable license under its interest in Joint IP to develop, have developed,
make, have made, use, have used, sell, have sold, offer to sell, import, have
imported, export, have exported, distribute, market or promote ICON License
Products for sale or use in the Licensed Field.
 
7.  
REPRESENTATIONS AND WARRANTIES

 
7.1 ARIAD Representations.  ARIAD represents and warrants to ICON that, except
as previously disclosed to ICON prior to the Effective Date of this Agreement,
the foregoing representations and warranties made by ARIAD are true, as of the
Effective Date:
 
7.1.1 The execution and delivery of this Agreement and the performance of the
transactions contemplated hereby have been duly authorized by all appropriate
ARIAD corporate action.
 
7.1.2 This Agreement is a legal and valid obligation binding upon ARIAD and
enforceable in accordance with its terms, and the execution, delivery and
performance of this Agreement by ARIAD does not conflict with any agreement,
instrument or understanding to which ARIAD is a party or by which it is bound.
 
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act.
 
 
30

--------------------------------------------------------------------------------

 
 
7.1.3 ARIAD is the owner of, or has sufficient rights to, the Licensed Patent
Rights and the Licensed Technology, to grant to ICON the licenses set forth in
Section 2.1.1 of this Agreement.
 
7.1.4 As of the Effective Date, ARIAD intends to develop, make or have made
AP23573 in accordance with this Agreement and intends to supply API to ICON on
terms to be agreed upon in the Supply Agreement.
 
7.1.5 As of the Effective Date, there are no actions or claims pending or
threatened in writing against ARIAD or its Affiliates in any court with respect
to the Licensed Patent Rights or Licensed Technology.
 
7.1.6 Schedule A is a complete and accurate list of all Licensed Patent Rights
in existence as of the Effective Date.
 
7.1.7 As of the Effective Date, there are no agreements between ARIAD and any
Third Party that require ARIAD to make any contractual payment to any Third
Party in connection with the grant of the licenses hereunder to ICON or the
exercise thereof by ICON.
 
7.1.8 As of the Effective Date, ARIAD has not granted to any Pharmaceutical
Partner the right to sell or have sold API to any Third Party for use in the
Licensed Field.  ARIAD covenants to ICON that following the Effective Date
hereof and during the Term of this Agreement it shall not grant to any
Pharmaceutical Partner (unless such Pharmaceutical Partner is also an Exclusive
Licensee) the right to sell or have sold API to any Third Party for use in the
Licensed Field.
 
7.1.9 ARIAD has obtained from its present other Exclusive Licensee, and will use
Commercially Reasonable Efforts to obtain from any other Exclusive Licensee,
summaries of data generated by them in connection with their preclinical studies
of any product containing AP23573 and the right to provide such preclinical data
to ICON all on terms substantially similar to Section 3.3.5 hereof.
 
7.2 ICON Representations.  ICON represents and warrants to ARIAD that:
 
7.2.1 The execution and delivery of this Agreement and the performance of the
transactions contemplated hereby have been duly authorized by all appropriate
ICON corporate action.
 
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act.
 
 
31

--------------------------------------------------------------------------------

 
 
7.2.2 This Agreement is a legal and valid obligation binding upon ICON and
enforceable in accordance with its terms, and the execution, delivery and
performance of this Agreement by ICON does not conflict with any agreement,
instrument or understanding to which ICON is a party of or by which it is bound.
 
7.2.3 As of the Effective Date, there are no actions or claims threatened (in
writing) or pending against ICON or its Affiliates in any court with respect to
ICON Licensed Products.
 
7.2.4 As of the Effective Date, ICON intends to develop manufacture, market and
sell ICON Licensed Products in accordance with this Agreement and intends to
purchase API from ARIAD on terms to be agreed upon in the Supply Agreement.
 
7.2.5 ICON has no knowledge of any information that would affect the validity or
enforceability of the Licensed Patent Rights.
 
7.3 No Warranties.
 
7.3.1 Nothing in this Agreement is or shall be construed as:  (a) a warranty or
representation by either Party as to the validity or scope of any patent
application or patent licensed hereunder; or (b) a warranty or representation
that anything made, used, sold or otherwise disposed of under any license
granted pursuant to this Agreement is or will be free from infringement of
patents, copyrights, and other rights of Third Parties.
 
7.3.2 EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER PARTY MAKES ANY
REPRESENTATION OR EXTENDS ANY WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED,
WITH RESPECT TO ANY TECHNOLOGY, GOODS, SERVICES, RIGHTS OR OTHER SUBJECT MATTER
OF THIS AGREEMENT AND HEREBY DISCLAIMS ANY EXPRESS OR IMPLIED WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OF NON-INFRINGEMENT OF ANY
PATENT, COPYRIGHT, TRADEMARK, OR OTHER RIGHTS OF THIRD PARTIES, OR ANY OTHER
EXPRESS OR IMPLIED WARRANTIES.
 
7.3.3 EXCEPT FOR ICON’S INDEMNIFICATION OBLIGATIONS UNDER ARTICLE 8 OR A BREACH
OF ICON’S OR ARIAD’S OBLIGATIONS OF CONFIDENTIALITY UNDER ARTICLE 5, IN NO EVENT
SHALL EITHER PARTY BE LIABLE UNDER OR AS A RESULT OF THIS AGREEMENT FOR ANY
SPECIAL, INDIRECT, CONSEQUENTIAL, INCIDENTAL, TREBLE, PUNITIVE, EXEMPLARY OR
OTHER SIMILAR TYPES OF DAMAGES, INCLUDING, BUT NOT LIMITED TO, LOSS OF PROFITS
OR BUSINESS OPPORTUNITY, INCURRED BY THE OTHER PARTY, WHETHER IN CONTRACT OR
TORT OR BASED ON A WARRANTY, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.
 
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act.
 
 
32

--------------------------------------------------------------------------------

 
 
8.  
INDEMNIFICATION AND INSURANCE

 
8.1 Indemnification.
 
8.1.1 ICON Indemnity.  ICON shall at all times, during and after the Term,
indemnify, defend and hold harmless ARIAD, its Affiliates and their respective
directors, officers, employees, stockholders and agents and their respective
successors, heirs and assigns (the “ARIAD Indemnitees”) from and against any
liability, damage, loss or expense (including reasonable attorneys’ fees and
expenses of litigation) incurred by or imposed upon such ARIAD Indemnitees, or
any of them, in connection with any Third Party claims, suits, actions, demands
or judgments, including, without limitation, personal injury and product
liability matters, to the extent arising out of (i) any actions or omissions of
ICON and its Sublicensees and Distributors and their respective Affiliates in
the development, testing, production, manufacture, supply, promotion, import,
sale or use by any person of any ICON Licensed Product (or any component
thereof) manufactured or sold by ICON or any Affiliate, Sublicensee or
Distributor under this Agreement, (ii) infringement of the intellectual property
rights of any Third Party through the manufacture, use or sale of ICON Licensed
Products, except to the extent such infringement relates to the manufacture,
sale, or use of AP23573 generally and not to its delivery by an ICON Licensed
Product, (iii) any material breach of this Agreement by ICON, or (iv) gross
negligence or willful misconduct on the part of ICON or any of its directors,
officers and employees.
 
8.1.2 Indemnification Procedures.  In the event that any ARIAD Indemnitee (the
“Indemnified Party”) is seeking indemnification under Section 8.1.1 above from
ICON (the “Indemnifying Party”), the Indemnified Party shall notify the
Indemnifying Party of such claim with respect to such Indemnified Party as soon
as reasonably practicable after the Indemnified Party receives notice of the
claim, and Indemnified Party shall permit the Indemnifying Party to assume
direction and control of the defense of the claim (including the right to settle
the claim solely for monetary consideration) and shall cooperate as requested
(at the expense of the Indemnifying Party) in the defense of the claim;
provided, however, that the Indemnifying Party shall not agree to any settlement
that adversely impacts the Indemnified Party without first seeking and receiving
the Indemnified Party’s prior written consent.  The indemnification obligations
under Article 8 shall not apply to amounts paid in settlement of any claim,
demand, action or other proceeding if such settlement is effected without the
consent of the Indemnifying Party, which consent shall not be withheld or
delayed unreasonably.  The Indemnified Party, its employees and agents, shall
reasonably cooperate with the Indemnifying Party and its legal representatives
in the investigation of any claim, demand, action or other proceeding covered by
Section 8.1.1.
 
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act.
 
 
33

--------------------------------------------------------------------------------

 
 
8.2 Insurance.
 
8.2.1 Coverage.  During the Term and for [***] ([***]) years thereafter, ICON
shall have and maintain in effect, at ICON’s sole cost, the following insurance
relating to ICON’s performance hereunder: (a) commercial general liability
insurance for bodily injury and property damage, in an amount of not less than
[***] Dollars ($[***]) for each occurrence and [***] Dollars ($[***]) in the
aggregate, and (b) product liability insurance in an amount of not less than
[***] Dollars ($[***]).
 
8.2.2 Scope.  The insurance required by this Section 8.2 shall cover all
performance under this Agreement by ICON and its agents, officers, directors,
employees, and representatives.
 
8.2.3 Additional Insured.  ICON shall have ARIAD named as additional insured
under the above insurance policy obtained by ICON.  Such additional insured
status shall be procured and evidenced by an additional insured endorsement on
the policy and certificate of insurance.
 
8.2.4 Certificates and Endorsements.  ICON shall furnish valid certificates of
insurance and endorsements to ARIAD evidencing that ICON has obtained insurance
coverage required under this Section 8.2.
 
9.  
TERM AND TERMINATION

 
9.1 Term; Expiration.  The “Term” of this Agreement shall commence on the
Effective Date and unless earlier terminated in accordance with this Article 9
shall expire upon the later to occur of (i) the expiration of the final royalty
payment obligation under Section  4.2, or (ii) fifteen (15) years after the
First Commercial Sale of an ICON Licensed Product.  Upon the expiration of the
Term, ICON shall have a fully paid-up, irrevocable license under the Licensed
Technology and the right to use the ARIAD name and logo pursuant to the
Trademark License granted under Section 5.5, to develop, use, make, have made,
import, have imported, export, have exported, sell, have sold, offer to sell,
distribute, market and promote ICON Licensed Products, for any and all uses
within the Licensed Field.
 
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act.
 
 
34

--------------------------------------------------------------------------------

 
 
9.2 Termination for Breach.  In addition to any other remedies available by law
or in equity, this Agreement may be terminated by either Party upon any material
breach by the other Party of any obligation of this Agreement, such termination
to be effective forty-five (45) days, in the case of non-payment of any amount
due, ninety (90) days, in the case of any other curable material breach, and
immediately, in the case of any non-curable material breach, after receipt by
the breaching Party of written notice of termination from the non-breaching
Party describing such material breach of this Agreement and/or the Supply
Agreement in reasonable detail.  Notwithstanding the foregoing, if such default
or breach is curable and is cured or remedied or shown to be non-existent within
the aforesaid 45-day or 90-day period (the “Cure Period”), the notice of
termination shall be automatically withdrawn and of no legal force and effect;
provided, that such Cure Period shall be shortened, as appropriate, if such
breach or default must be cured within non-extendible time limits set forth by
governmental entities (e.g., Regulatory Authorities, patent office, etc.). Any
termination based upon notice of termination describing a curable material
breach shall be stayed, and the Cure Period tolled, in the event that, during
any Cure Period, the Party alleged to have materially breached this Agreement
shall have initiated dispute resolution in accordance with Section 10.2 with
respect to the alleged default, which stay and tolling shall last until a final
arbitral award is made.
 
9.3 Termination for Bankruptcy.  In the event that either Party files for
protection under bankruptcy laws, makes an assignment for the benefit of
creditors, appoints or suffers appointment of a receiver or trustee over its
property, files a petition under any bankruptcy or insolvency act or has any
such petition filed against it which is not discharged within sixty (60) days of
the filing thereof, then the other Party may terminate this Agreement effective
immediately upon written notice to such Party.
 
9.4 Termination Without Cause.
 
9.4.1 ICON may terminate this Agreement upon thirty days’ prior written notice
to ARIAD: (i) if ICON reasonably concludes that no ICON Licensed Product will be
safe for use in man, (ii) [***], (iii) [***], or (iv) [***].
 
9.4.2 ARIAD may terminate this Agreement upon thirty days’ prior written notice
to ICON pursuant to Section 3.1.2.
 
9.5 Termination Upon a Challenge.  Except to the extent the following is
unenforceable under the law of a particular jurisdiction where a patent
application within the Licensed Patent Rights is pending or a patent within the
Licensed Patent Rights is issued, ARIAD may terminate this Agreement immediately
on written notice to ICON in the event that ICON or any of its Affiliates or
Sublicensees Challenges any Licensed Patent Right or assists a Third Party in
initiating a Challenge of any Licensed Patent Right, other than pursuant to a
valid court order which is not subject to appeal.
 
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act.
 
 
35

--------------------------------------------------------------------------------

 
 
9.6 Effects of Termination.  Upon termination of this Agreement under Section
9.2, 9.3, 9.4 or 9.5 and subject to Section 5.1.4, as of the effective date of
any  such termination:  all relevant licenses and sublicenses granted by ARIAD
to ICON hereunder, ARIAD’S covenants to ICON in Article 2 and the Parties’
future obligations under Article 3 and Sections 4.1 through 4.4, shall terminate
automatically and ICON shall not be liable to make any further payments to ARIAD
under this Agreement (other than payments accrued before the date of
termination). Notwithstanding the foregoing, ICON and its Affiliates and
Sublicensees shall have the right to sell or otherwise dispose of all ICON
Licensed Products then on hand, with royalties to be paid to ARIAD on all Net
Sales of such ICON Licensed Products as provided for in this Agreement.
 
9.7 Remedies.  Except as otherwise expressly set forth in this Agreement, the
termination provisions of this Article 9 are in addition to any other relief and
remedies available to either Party at law or equity
 
9.8 Surviving Provisions.  Notwithstanding any provision herein to the contrary,
the rights and obligations of the Parties set forth in Articles 1, 5, 8, 10 and
11, and Sections 2.1.2, 3.1.3 (solely with respect to the second sentence
therein), 4.5 (solely with respect to sales made or milestones achieved prior to
termination or expiration of the Term or sales made pursuant to the last
sentence of Section 9.6), 4.6, 6.3, 7.3, 9.1, 9.6, 9.7 and 9.8 shall survive the
expiration or termination of the Term.  Without limiting the generality of the
foregoing, ICON shall have no obligation to make any milestone payment to ARIAD
that has not accrued prior to the effective date of any termination of this
Agreement, but shall remain liable for all such payment obligations accruing
prior to the effective date of such termination.
 
10.  
DISPUTES

 
10.1 The Parties recognize that a bona fide dispute as to certain matters may
from time to time arise during the Term of this Agreement which relates to
either Party’s rights and/or obligations hereunder.  In the event of the
occurrence of such a dispute, either Party may, by written notice to the other
Party, have such dispute referred to their respective senior officials
designated below or their successors, for attempted resolution by good faith
negotiations within thirty (30) days after such notice is received.  Said
designated senior officials are as follows:
 
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act.
 
 
36

--------------------------------------------------------------------------------

 
 
For ICON:      Chief Executive Officer
 
For ARIAD:    Chief Executive Officer
 
In the event the designated senior officials are not able to resolve such
dispute within the thirty (30) day period, either Party may invoke the
provisions of Section 10.2.
 
10.2 Any dispute, controversy or claim initiated by either Party arising out of,
resulting from or relating to this Agreement, or the performance by either Party
of its obligations under this Agreement (other than bona fide Third Party
actions or proceedings filed or instituted in an action or proceeding by a Third
Party against a Party), whether before or after termination of this Agreement,
shall be finally resolved by binding arbitration.  Whenever a Party shall decide
to institute arbitration proceedings, it shall give written notice to that
effect to the other Party.  Any such arbitration shall be conducted under the
Commercial Arbitration Rules of the American Arbitration Association by a panel
of three arbitrators appointed in accordance with such rules.  Any such
arbitration shall be held in Boston, Massachusetts.  The method and manner of
discovery in any such arbitration proceeding shall be governed by the Federal
Rules of Civil Procedure and the local rules of the District Court for the
District of Massachusetts.  The arbitrators shall have the authority to grant
injunctions and/or specific performance and to allocate between the Parties the
costs of arbitration in such equitable manner as they determine.  Judgment upon
the award so rendered may be entered in any court having jurisdiction or
application may be made to such court for judicial acceptance of any award and
an order of enforcement, as the case may be.  In no event shall a demand for
arbitration be made after the date when institution of a legal or equitable
proceeding based upon such claim, dispute or other matter in question would be
barred by the applicable statute of limitations.  Notwithstanding the foregoing,
either Party shall have the right, without waiving any right or remedy available
to such Party under this Agreement or otherwise, to seek and obtain from any
court of competent jurisdiction any interim or provisional relief that is
necessary or desirable to protect the rights or property of such Party, pending
the selection of the arbitrators hereunder or pending the arbitrators’
determination of any dispute, controversy or claim hereunder.
 
11.  
MISCELLANEOUS

 
11.1 Notification.  All notices, requests and other communications hereunder
shall be in writing, shall be addressed to the receiving Party’s address set
forth below or to such other address as a Party may designate by notice
hereunder, and shall be either: (i)  delivered by hand, (ii)  made by facsimile
transmission (to be followed with written fax confirmation), (iii)  sent by
private courier service providing evidence of receipt, or (iv)  sent by
registered or certified mail, return receipt requested, postage prepaid.  The
addresses and other contact information for the Parties are as follows:
 
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act.
 
 
37

--------------------------------------------------------------------------------

 
 

  If to ARIAD:   ARIAD Pharmaceuticals, Inc.       ARIAD Gene Therapeutics, Inc.
      26 Landsdowne Street       Cambridge, MA  02139      
Telephone:  (617) 494-0400
     
Fax:  (617) 494-1828
      Attn.: Chief Executive Officer           With a copy to:    Mintz, Levin,
Cohn, Ferris, Glovsky and Popeo, P.C.       One Financial Center      
Boston, MA 02111
      Phone:  (617) 542-6000       Fax:  (671) 542-2241      
Attn.:  Jeffrey M. Wiesen, Esq.
          If to ICON:   ICON Medical Corp.       1414 South Green Road, Suite
309       Cleveland, Ohio 44121       Tel: (404) 920-2062       Fax:  (404)
920-2065       Attn.:  Jack Merritt           With a copy to:   Cooley Godward
Kronish LLP       Five Palo Alto Square      
3000 El Camino Real
     
Palo Alto, CA  94306
      Tel: (650) 843-5753       Fax: (650) 849-7400      
Attn: Frank Rahmani, Esq.

 
All notices, requests and other communications hereunder shall be deemed to have
been given either (i)  if by hand, at the time of the delivery thereof to the
receiving Party at the address of such Party set forth above, (ii)  if made by
telecopy or facsimile transmission, at the time that receipt thereof has been
acknowledged by electronic confirmation or otherwise, unless not on a business
day on the receiving end, in which event such communication shall be deemed to
have been given on the next business day, (iii)  if sent by private courier, on
the third (3rd) business day following the day such notice is delivered to the
courier service, or (iv)  if sent by registered or certified mail, on the fifth
(5th) business day following the day such mailing is made (10th business day if
sent internationally).
 
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act.
 
 
38

--------------------------------------------------------------------------------

 
 
11.2 Language.  This Agreement has been prepared in the English language and the
English language shall control its interpretation.
 
11.3 Governing Law.  This Agreement will be construed, interpreted and applied
in accordance with the laws of the Commonwealth of Massachusetts (excluding its
body of law controlling conflicts of law).
 
11.4 Limitations.  Except as set forth elsewhere in this Agreement, neither
Party grants to the other Party any right or license to any of its intellectual
property.
 
11.5 Entire Agreement.  This Agreement and the Stock Purchase Agreement
constitute the entire agreement between the Parties with respect to the subject
matter hereof and thereof and supersede all prior representations,
understandings and agreements between the Parties with respect to the subject
matter hereof and thereof.  No modification of this Agreement shall be effective
unless in writing with specific reference to this Agreement and signed by the
Parties.  In the event of any conflict between this Agreement and the Supply
Agreement, the terms of this Agreement shall control.
 
11.6 Waiver.  The terms or conditions of this Agreement may be waived only by a
written instrument executed by the Party waiving compliance.  The failure of
either Party at any time or times to require performance of any provision hereof
shall in no manner affect its rights at a later time to enforce the same.  No
waiver by either Party of any condition or term shall be deemed as a continuing
waiver of such condition or term or of another condition or term.
 
11.7 Headings.  Section and subsection headings are inserted for convenience of
reference only and do not form part of this Agreement.
 
11.8 Assignment.  Neither this Agreement nor any right or obligation hereunder
may be assigned, delegated or otherwise transferred, in whole or in part, by
either Party without the prior express written consent of the other; provided,
however, that (i) each of ARIAD Pharmaceuticals, Inc. or ARIAD Gene
Therapeutics, Inc. may, without the written consent of ICON, assign this
Agreement to its Affiliates, or in connection with the transfer or sale of all
or substantially all of its assets or business related to this Agreement, or in
the event of its merger, consolidation, change in control or similar transaction
(collectively, “Change in Control”), (ii) ICON may, without ARIAD’s written
consent, assign this Agreement in connection with a transaction involving a
Change in Control if, but only if, the entity to which this Agreement is
assigned in the Change of Control agrees in writing to assume all of ICON’s
obligations under this Agreement, including without limitation the provisions of
Section 3.1.2 substituting the level of resources and effort the assignee would
normally apply for those of ICON in the definition of Commercially Reasonable
Efforts, to apply in said Section 3.1.2.  Any purported assignment in violation
of this Section 11.8 shall be void.  The terms and conditions of this Agreement
shall be binding upon and inure to the benefit of the permitted successors and
assigns of the Parties.
 
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act.
 
 
39

--------------------------------------------------------------------------------

 
 
11.9 Force Majeure.  Upon notice to the other Party of such event, neither Party
shall be liable for failure of or delay in performing obligations set forth in
this Agreement, and neither shall be deemed in breach of its obligations, if
such failure or delay is due to natural disasters or any causes beyond the
reasonable control of such Party.  In event of such force majeure, the Party
affected thereby shall use reasonable efforts to cure or overcome the same and
resume performance of its obligations hereunder.
 
11.10 Construction.  The Parties hereto acknowledge and agree that:  (i)  each
Party and its counsel reviewed and negotiated the terms and provisions of this
Agreement and have contributed to its revision; (ii)  the rule of construction
to the effect that any ambiguities are resolved against the drafting Party shall
not be employed in the interpretation of this Agreement; and (iii)  the terms
and provisions of this Agreement shall be construed fairly as to all Parties
hereto and not in favor of or against any Party, regardless of which Party was
generally responsible for the preparation of this Agreement.
 
11.11 Severability.  If any provision(s) of this Agreement are or become
invalid, are ruled illegal by any court of competent jurisdiction or are deemed
unenforceable under then current applicable law from time to time in effect
during the Term hereof, it is the intention of the Parties that the remainder of
this Agreement shall not be affected thereby provided that a Party’s rights
under this Agreement are not materially affected.  The Parties hereto covenant
and agree to renegotiate any such term, covenant or application thereof in good
faith in order to provide a reasonably acceptable alternative to the term,
covenant or condition of this Agreement or the application thereof that is
invalid, illegal or unenforceable, it being the intent of the Parties that the
basic purposes of this Agreement are to be effectuated.
 
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act.
 
 
40

--------------------------------------------------------------------------------

 
 
11.12 Further Assurances.  Each Party agrees to execute, acknowledge and deliver
such further instructions, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.
 
11.13 Independent Contractors.  Notwithstanding any provision to the contrary
herein, the relationship of the Parties is that of independent contractor, and
nothing herein shall be construed to create a partnership, joint venture,
franchise, employment, or agency relationship between the Parties.  Neither
Party shall have authority to enter into agreements of any kind on behalf of the
other Party, nor shall either Party have the power or authority to bind or
obligate the other Party in any manner.
 
11.14 Counterparts.  This Agreement may be executed simultaneously in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
11.15 Authority of ARIAD Pharmaceuticals, Inc.  ARIAD Gene Therapeutics, Inc.
hereby appoints ARIAD Pharmaceuticals, Inc. as its exclusive agent for all
purposes of this Agreement and hereby instructs ICON to deal solely with ARIAD
Pharmaceuticals, Inc. hereunder.
 


[Remainder of page intentionally left blank]
 
 
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act.
 
 
41

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representative in three (3) originals.




ICON MEDICAL CORP.
ARIAD PHARMACEUTICALS, INC.
        By: /s/ Vernon H. Merritt By: /s/ Harvey J. Berger, M.D. Name:  Vernon
H. Merritt Name: Harvey J. Berger, M.D.
Title:  President and CEO
Title: Chairman and Chief Executive Officer
      ARIAD GENE THERAPEUTICS, INC.           By: /s/ Harvey J. Berger, M.D.  
Name: Harvey J. Berger, M.D.  
Title: Chairman and Chief Executive Officer

 
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act.
 
 
42

--------------------------------------------------------------------------------

 
 
SCHEDULE A
LICENSED PATENT RIGHTS
[***]


[***]
[***]
[***]
[***]
[***]


[***]


[***]
[***]


[***]                  [***]
[***]                  [***]
[***]                  [***]
[***]                  [***]
[***]                  [***]
[***]                  [***]
[***]                  [***]
[***]                  [***]
[***]                  [***]
[***]                  [***]
[***]                  [***]
[***]                  [***]
 
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act.
 
 
43

--------------------------------------------------------------------------------

 
 
Exhibit A


Joint Press Release
 

ariad logo [ariadlogo.jpg]    icon logo [iconlogo.jpg]     News Release

 
FOR IMMEDIATE RELEASE
 
CONTACT:
 
Edward M. Fitzgerald
       
ARIAD
       
(617) 621-2345
                 
Jack Merritt
       
ICON
       
(404) 920-2062
                 
Sondra Newman
       
Pure Communications
       
(617) 877-5687

 
ARIAD ANNOUNCES COLLABORATION WITH ICON MEDICAL TO
DEVELOP AND COMMERCIALIZE NOVEL DEFOROLIMUS-ELUTING STENTS


Agreement Further Highlights Therapeutic Value of ARIAD’s Novel mTOR Inhibitor


Cambridge, MA, October 9, 2007 – ARIAD Pharmaceuticals, Inc. (NASDAQ: ARIA)
today announced that it has entered into a non-exclusive license agreement with
ICON Medical Corp., an emerging cardiovascular medical device company, to
develop and commercialize drug-eluting stents that deliver ARIAD’s novel mTOR
inhibitor, deforolimus, to prevent restenosis of injured vessels following
interventions in which stents are used in conjunction with balloon
angioplasty.  Inhibitors of mTOR block the wound-healing response to arterial
injury that leads to restenosis.


As part of the agreement, ARIAD will receive an equity stake in ICON, up to $27
million in payments based on achievement of certain clinical, regulatory and
commercial milestones for two products and royalties on worldwide sales of all
ICON medical devices delivering deforolimus.  ICON will be responsible for the
development and commercialization of these medical devices, and ARIAD will
supply deforolimus to ICON for use in these devices. Additional terms were not
disclosed.
 
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act.
 
 
44

--------------------------------------------------------------------------------

 


ARIAD has retained the right to enter into one additional non-exclusive license
agreement, in addition to the licenses granted to ICON and Medinol, Ltd., to
develop and commercialize medical devices delivering deforolimus for use in
vascular disease.


“ICON is one of the most innovative and promising medical device companies with
broadly applicable technologies,” said Harvey J. Berger, M.D., chairman and
chief executive officer of ARIAD.  “ICON’s design and manufacturing capabilities
have led to highly differentiated stent platforms and bioabsorbable polymer
formulations that should enable its deforolimus-eluting stents to provide
substantial benefit to patients with coronary and peripheral vascular
disease.  This agreement further enables ARIAD to focus on developing
deforolimus in multiple cancer indications with our partner, Merck & Co., while
maximizing the drug’s potential non-oncology applications.”


The proprietary metal alloy (Nuloy™) developed by ICON permits the manufacture
of stents with extremely thin struts, yet without sacrificing radial
strength.  The Nuloy coronary stent system can be readily delivered to target
vessels and positioned in difficult-to-reach vascular lesions, without
compromising radiopacity (density) or durability of the stent.  The Nuloy
bare-metal stent has successfully completed its first-in-humans clinical
trial.  This platform will form the basis for ICON’s initial deforolimus-eluting
stent for use in coronary arteries.


“We are delighted with the opportunity to work together with the ARIAD
team.  Having access to a well-characterized and broadly studied drug for use in
drug-eluting stents should allow ICON to move ahead expeditiously in the
development of our portfolio of innovative cardiovascular products for coronary
and peripheral vascular disease,” said Jay Yadav, M.D., chairman of
ICON.  President and chief executive officer of ICON, Jack Merritt, added, “The
combination of the Nuloy stent platform and deforolimus should provide
interventional cardiologists and radiologists with breakthrough treatment
options in this growing patient population.”


About Restenosis and Drug-eluting Stents


Restenosis is a reblockage of an artery at the same site where a treatment, such
as balloon angioplasty and/or a stenting procedure, has been implemented weeks
to months earlier. In patients who have undergone balloon angioplasty and stent
placement, restenosis within and around the stent occurs frequently, depending
on the stent design and underlying disease.  The main reason for such reblockage
is the overgrowth of tissue (similar to scar tissue) that may cause narrowing of
the vessel and further constriction.  Stents that release a drug, such as an
mTOR inhibitor (e.g., sirolimus) or a mitotic inhibitor (e.g., paclitaxel), have
been shown to reduce the extent of tissue overgrowth, lower the incidence of
restenosis and result in improved clinical outcomes for many patients.
 
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act.
 
 
45

--------------------------------------------------------------------------------

 


About Deforolimus


ARIAD's lead product candidate, deforolimus, is a novel small-molecule inhibitor
of the protein mTOR, a "master switch" in cancer cells.  Blocking mTOR creates a
starvation-like effect in cancer cells by interfering with cell growth,
division, metabolism, and angiogenesis.  Multiple Phase 1 and 2 clinical trials
of deforolimus in solid tumors and hematologic cancers have completed patient
enrollment.  The ongoing global Phase 3 SUCCEED trial of oral deforolimus in
metastatic soft-tissue and bone sarcomas is based on a Special Protocol
Assessment agreed upon by the U.S. Food and Drug Administration.  ARIAD has a
global partnership with Merck & Co., Inc. to develop and commercialize
deforolimus in cancer.  Blocking mTOR also impedes the wound-healing response to
arterial injury that leads to restenosis.  ARIAD is collaborating with Medinol
Ltd. and ICON Medical Corp. to develop deforolimus-eluting stents to prevent
restenosis of injured vessels following interventions in which stents are used
in conjunction with balloon angioplasty.


About ICON Medical


ICON Medical Corp., an emerging cardiovascular medical device company, is
engaged in the development of an innovative new stent material, Nuloy™, to be
used as a platform for both bare-metal and drug-eluting stents.  The Nuloy
material has inherent properties which allow for extremely thin struts, almost
50% thinner than the most advanced commercial coronary stent available.  Nuloy
allows ICON to manufacture stents with increased strength, radiopacity and
deliverability, and decreased elastic recoil compared with that in existing
stent materials.  The ICON Nuloy stent material allows for dramatic improvements
in crossing profile and deliverability, without compromise to radiopacity and
durability of the stent.


ICON is also developing a bioabsorbable stent platform based on its
Micro-Electro-Mechanical Systems (MEMS) technology for use in peripheral
vessels.  The MEMS technology allows ICON to enhance mechanical functionality
and drug delivery by way of multi-layer tailoring construction of the stent and
by incorporating microstructures, which deliver drug directly to the site of
injury deep within the medial vessel wall.  This controlled delivery of drug
followed by stent absorption may result in improved outcomes and re-intervention
options in superficial femoral arteries.


About ARIAD


ARIAD is engaged in the discovery and development of breakthrough medicines to
treat cancer by regulating cell signaling with small molecules.  ARIAD is
developing a comprehensive approach to patients with cancer that addresses the
greatest medical need – aggressive and advanced-stage cancers for which current
treatments are inadequate.  ARIAD has a global partnership with Merck & Co.,
Inc. to develop and commercialize deforolimus, ARIAD's lead cancer product
candidate.  Medinol Ltd and ICON Medical Corp. are also developing
deforolimus-eluting stents to prevent restenosis of injured vessels following
interventions in which stents are used in conjunction with balloon
angioplasty.  ARIAD has an exclusive license to pioneering technology and
patents related to certain NF-kB treatment methods, and the discovery and
development of drugs to regulate NF-kB cell-signaling activity, which may be
useful in treating certain diseases.  Additional information about ARIAD can be
found on the web at http://www.ariad.com.
 
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act.
 
 
46

--------------------------------------------------------------------------------

 


This press release contains “forward-looking statements,” including statements
related to the potential payment of clinical, regulatory and commercial
milestones and product royalties.  Forward-looking statements are based on
management's expectations and are subject to certain factors, risks and
uncertainties that may cause actual results, outcome of events, timing and
performance to differ materially from those expressed or implied by such
statements.  These risks and uncertainties include, but are not limited to, the
costs associated with our research, development, manufacturing and other
activities, the conduct and results of pre-clinical and clinical studies of our
product candidates, difficulties or delays in obtaining regulatory approvals to
market products resulting from our development efforts, our reliance on
strategic partners and licensees, and other key parties for the successful
development, manufacturing and commercialization of products, the adequacy of
our capital resources and the availability of additional funding, patent
protection and third-party intellectual property claims relating to our and any
partner's product candidates, the timing, scope, cost and outcome of legal and
patent office proceedings concerning our NF-kB patent portfolio, the potential
acquisition of or other strategic transaction regarding the minority
stockholders' interests in our 80%-owned subsidiary, ARIAD Gene Therapeutics,
Inc., future capital needs, key employees, markets, economic conditions, prices,
reimbursement rates, competition and other factors detailed in the Company's
public filings with the U.S. Securities and Exchange Commission.  The
information contained in this document is believed to be current as of the date
of original issue.  The Company does not intend to update any of the
forward-looking statements after the date of this document to conform these
statements to actual results or to changes in the Company's expectations, except
as required by law.


###
 
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act.
 
 
47

--------------------------------------------------------------------------------

 
 
 